Case 6:20-cv-00176-JCB Document 34-14 Filed 05/15/20 Page 1 of 25 PageID #: 1455




                 Attachment 
Case 6:20-cv-00176-JCB Document 34-14 Filed 05/15/20 Page 2 of 25 PageID #: 1456




      ǆƉĞƌŝŵĞŶƚĂů^ƚƵĚǇŽŶtĂƌŶŝŶŐ^ƚĂƚĞŵĞŶƚƐ
        ĨŽƌŝŐĂƌĞƚƚĞ'ƌĂƉŚŝĐ,ĞĂůƚŚtĂƌŶŝŶŐƐ͗
                    ^ƚƵĚǇϭZĞƉŽƌƚ

                                  KDŽŶƚƌŽůEŽ͘ϬϵϭϬͲϬϴϰϴ

                                               ƉƌŝůϮϬϭϴ


                                         dĂďůĞŽĨŽŶƚĞŶƚƐ



       ^ĞĐƚŝŽŶ                                                                          WĂŐĞ

       ǆĞĐƵƚŝǀĞ^ƵŵŵĂƌǇŽĨDĞƚŚŽĚƐĂŶĚZĞƐƵůƚƐ                                            Ϯ

       DĞƚŚŽĚŽůŽŐǇZĞƉŽƌƚ                                                                  ϴ

       ZĞƐƵůƚƐZĞƉŽƌƚ                                                                     ϰϲ




       dŚŝƐŝŶĨŽƌŵĂƚŝŽŶŝƐĚŝƐƚƌŝďƵƚĞĚƐŽůĞůǇĨŽƌƚŚĞƉƵƌƉŽƐĞŽĨƚŚĞƉƌĞͲĚŝƐƐĞŵŝŶĂƚŝŽŶƉĞĞƌƌĞǀŝĞǁƵŶĚĞƌ
              ĂƉƉůŝĐĂďůĞŝŶĨŽƌŵĂƚŝŽŶƋƵĂůŝƚǇŐƵŝĚĞůŝŶĞƐ͘/ƚŚĂƐŶŽƚďĞĞŶĨŽƌŵĂůůǇĚŝƐƐĞŵŝŶĂƚĞĚďǇ&͘
     /ƚĚŽĞƐŶŽƚƌĞƉƌĞƐĞŶƚĂŶĚƐŚŽƵůĚŶŽƚďĞĐŽŶƐƚƌƵĞĚƚŽƌĞƉƌĞƐĞŶƚĂŶǇĂŐĞŶĐǇĚĞƚĞƌŵŝŶĂƚŝŽŶŽƌƉŽůŝĐǇ͘
 
Case 6:20-cv-00176-JCB Document 34-14 Filed 05/15/20 Page 3 of 25 PageID #: 1457



 ŐĞŶĞƌĂůĐĂŶĐĞƌƐƚĂƚĞŵĞŶƚͿŽƌƌĞƉůĂĐĞĚĂƌĂŶĚŽŵůǇƐĞůĞĐƚĞĚdƐƚĂƚĞŵĞŶƚǁŚĞŶƚŚĞƌĞǀŝƐĞĚƐƚĂƚĞŵĞŶƚ
 ĚŝĚŶŽƚŚĂǀĞĂdĐŽƵŶƚĞƌƉĂƌƚ;Ğ͘Ő͕͘ĂƌĞǀŝƐĞĚƐƚĂƚĞŵĞŶƚŽŶĚŝĂďĞƚĞƐƌĞƉůĂĐĞĚƚŚĞdƐƚĂƚĞŵĞŶƚŽŶ
 ĨĂƚĂůůƵŶŐĚŝƐĞĂƐĞŝŶƐŵŽŬĞƌƐͿ͘


 ĨƚĞƌǀŝĞǁŝŶŐĞĂĐŚǁĂƌŶŝŶŐƐƚĂƚĞŵĞŶƚ͕ƉĂƌƚŝĐŝƉĂŶƚƐĂŶƐǁĞƌĞĚƋƵĞƐƚŝŽŶƐĂďŽƵƚƚŚĂƚƐƚĂƚĞŵĞŶƚďĞĨŽƌĞ
 ǀŝĞǁŝŶŐĂŶĚĂŶƐǁĞƌŝŶŐƋƵĞƐƚŝŽŶƐĂďŽƵƚƚŚĞŶĞǆƚĂƐƐŝŐŶĞĚǁĂƌŶŝŶŐƐƚĂƚĞŵĞŶƚ͘YƵĞƐƚŝŽŶƐǁĞƌĞĚĞƐŝŐŶĞĚ
 ƚŽŵĞĂƐƵƌĞƐĞǀĞƌĂůƐƚƵĚǇŽƵƚĐŽŵĞƐ͕ŝŶĐůƵĚŝŶŐ͗
     x    ǁŚĞƚŚĞƌƚŚĞǁĂƌŶŝŶŐƐƚĂƚĞŵĞŶƚǁĂƐŶĞǁŝŶĨŽƌŵĂƚŝŽŶƚŽƉĂƌƚŝĐŝƉĂŶƚƐ;͞New information͟Ϳ͖
     x    ǁŚĞƚŚĞƌƉĂƌƚŝĐŝƉĂŶƚƐůĞĂƌŶĞĚƐŽŵĞƚŚŝŶŐĨƌŽŵƚŚĞǁĂƌŶŝŶŐƐƚĂƚĞŵĞŶƚ;͞Self-reported learning͟Ϳ͖
          ĂŶĚ
     x    ǁŚĞƚŚĞƌƚŚĞǁĂƌŶŝŶŐƐƚĂƚĞŵĞŶƚŵĂĚĞƉĂƌƚŝĐŝƉĂŶƚƐƚŚŝŶŬĂďŽƵƚƚŚĞŚĞĂůƚŚƌŝƐŬƐŽĨƐŵŽŬŝŶŐ
          ;͞Thinking about risks͟Ϳ͘


 ĨƚĞƌǀŝĞǁŝŶŐĂŶĚĂŶƐǁĞƌŝŶŐƋƵĞƐƚŝŽŶƐĂďŽƵƚĂůůϵǁĂƌŶŝŶŐƐƚĂƚĞŵĞŶƚƐŝŶĚŝǀŝĚƵĂůůǇ͕ƉĂƌƚŝĐŝƉĂŶƚƐ
 ĂŶƐǁĞƌĞĚƋƵĞƐƚŝŽŶƐĂďŽƵƚĂŶŽƚŚĞƌƐƚƵĚǇŽƵƚĐŽŵĞ͗ďĞůŝĞĨƐĂďŽƵƚƚŚĞůŝŶŬďĞƚǁĞĞŶƐŵŽŬŝŶŐĂŶĚĞĂĐŚŽĨ
 ƚŚĞŚĞĂůƚŚĐŽŶƐĞƋƵĞŶĐĞƐƉƌĞƐĞŶƚĞĚŝŶƚŚĞǁĂƌŶŝŶŐƐƚĂƚĞŵĞŶƚƐƚŚĞǇǀŝĞǁĞĚ;͞Health beliefs͟Ϳ͘


 /ŶWŚĂƐĞϮ͕ĂůůƉĂƌƚŝĐŝƉĂŶƚƐǀŝĞǁĞĚϵǁĂƌŶŝŶŐƐƚĂƚĞŵĞŶƚƐƉƌĞƐĞŶƚĞĚĂƚƚŚĞƐĂŵĞƚŝŵĞ͘WĂƌƚŝĐŝƉĂŶƚƐ
 ĂƐƐŝŐŶĞĚƚŽƚŚĞĐŽŶƚƌŽůĐŽŶĚŝƚŝŽŶǀŝĞǁĞĚƚŚĞϵdǁĂƌŶŝŶŐƐƚĂƚĞŵĞŶƚƐĂŐĂŝŶ͘WĂƌƚŝĐŝƉĂŶƚƐĂƐƐŝŐŶĞĚƚŽ
 ƚŚĞƚƌĞĂƚŵĞŶƚĐŽŶĚŝƚŝŽŶƐǀŝĞǁĞĚŽŶĞŽĨƐĞǀĞƌĂůĚŝĨĨĞƌĞŶƚĐŽŵďŝŶĂƚŝŽŶƐŽĨϵƌĞǀŝƐĞĚǁĂƌŶŝŶŐƐƚĂƚĞŵĞŶƚƐ͘
 ĨƚĞƌǀŝĞǁŝŶŐƚŚĞϵǁĂƌŶŝŶŐƐƚĂƚĞŵĞŶƚƐ͕ĂůůƉĂƌƚŝĐŝƉĂŶƚƐĂŶƐǁĞƌĞĚƋƵĞƐƚŝŽŶƐĂďŽƵƚƚŚĞŝƌďĞůŝĞĨƐĂďŽƵƚ
 ƚŚĞůŝŶŬďĞƚǁĞĞŶƐŵŽŬŝŶŐĂŶĚĞĂĐŚŽĨƚŚĞŚĞĂůƚŚĐŽŶƐĞƋƵĞŶĐĞƐƉƌĞƐĞŶƚĞĚŝŶƚŚĞǁĂƌŶŝŶŐƐƚĂƚĞŵĞŶƚƐ͘


 Overview of Statistical Analyses͗ŶĂůǇƐĞƐĐŽŵƉĂƌĞĚƚŚĞƌĞƐƉŽŶƐĞƐĨƌŽŵƉĂƌƚŝĐŝƉĂŶƚƐŝŶĞĂĐŚŽĨƚŚĞ
 ƚƌĞĂƚŵĞŶƚĐŽŶĚŝƚŝŽŶƐƚŽƌĞƐƉŽŶƐĞƐĨƌŽŵƉĂƌƚŝĐŝƉĂŶƚƐŝŶƚŚĞĐŽŶƚƌŽůĐŽŶĚŝƚŝŽŶĨŽƌƚŚĞWŚĂƐĞϭŽƵƚĐŽŵĞƐ
 ƚŽĂƐƐĞƐƐĞĨĨĞĐƚƐĂƐƐŽĐŝĂƚĞĚǁŝƚŚƚŚĞƌĞǀŝƐĞĚƐƚĂƚĞŵĞŶƚƐĂŶĚƚŚĞdƐƚĂƚĞŵĞŶƚƐ͘dŚĞƐĞĂŶĂůǇƐĞƐ
 ĞǆĂŵŝŶĞĚǁŚĞƚŚĞƌ͕ƌĞůĂƚŝǀĞƚŽǀŝĞǁŝŶŐĂdǁĂƌŶŝŶŐƐƚĂƚĞŵĞŶƚ͕ǀŝĞǁŝŶŐĂƌĞǀŝƐĞĚǁĂƌŶŝŶŐƐƚĂƚĞŵĞŶƚ
 ƌĞƐƵůƚĞĚŝŶƐƚĂƚŝƐƚŝĐĂůůǇƐŝŐŶŝĨŝĐĂŶƚůǇŚŝŐŚĞƌůĞǀĞůƐŽĨƚŚĞŽƵƚĐŽŵĞƐŵĞĂƐƵƌĞĚ;Ğ͘Ő͕͘New information, Self-
 reported learningͿ͘


 ŶĂůǇƐĞƐŽĨWŚĂƐĞϮŽƵƚĐŽŵĞƐĐŽŵƉĂƌĞĚƌĞƐƉŽŶƐĞƐĨƌŽŵĂůůƉĂƌƚŝĐŝƉĂŶƚƐŝŶƚŚĞƚƌĞĂƚŵĞŶƚĐŽŶĚŝƚŝŽŶƐƚŽ
 ƚŚĞƌĞƐƉŽŶƐĞƐĨƌŽŵĂůůƉĂƌƚŝĐŝƉĂŶƚƐŝŶƚŚĞĐŽŶƚƌŽůĐŽŶĚŝƚŝŽŶ͘dŚĞƐĞĂŶĂůǇƐĞƐĞǆĂŵŝŶĞĚǁŚĞƚŚĞƌ͕ƌĞůĂƚŝǀĞ
                                                                                            WĂŐĞϯŽĨϲ
Case 6:20-cv-00176-JCB Document 34-14 Filed 05/15/20 Page 4 of 25 PageID #: 1458



 ƚŽǀŝĞǁŝŶŐĂůůϵdǁĂƌŶŝŶŐƐƚĂƚĞŵĞŶƚƐ͕ǀŝĞǁŝŶŐĂŶǇĐŽŵďŝŶĂƚŝŽŶŽĨϵƌĞǀŝƐĞĚǁĂƌŶŝŶŐƐƚĂƚĞŵĞŶƚƐ
 ƌĞƐƵůƚĞĚŝŶƐƚĂƚŝƐƚŝĐĂůůǇƐŝŐŶŝĨŝĐĂŶƚůǇŚŝŐŚĞƌůĞǀĞůƐŽĨƚŚĞŽƵƚĐŽŵĞŵĞĂƐƵƌĞĚ;Ğ͘Ő͕͘Health beliefsͿ͘


 Aligning Interpretation of Results with Study Purpose͗ĞĐĂƵƐĞƚŚĞƉƵƌƉŽƐĞŽĨƚŚĞƐƚƵĚǇǁĂƐƚŽ
 ĚĞƚĞƌŵŝŶĞǁŚŝĐŚ͕ŝĨĂŶǇ͕ƌĞǀŝƐĞĚǁĂƌŶŝŶŐƐƚĂƚĞŵĞŶƚƐƉƌŽŵŽƚĞŐƌĞĂƚĞƌƉƵďůŝĐƵŶĚĞƌƐƚĂŶĚŝŶŐŽĨƚŚĞƌŝƐŬƐ
 ĂƐƐŽĐŝĂƚĞĚǁŝƚŚĐŝŐĂƌĞƚƚĞƐŵŽŬŝŶŐǁŚĞŶĐŽŵƉĂƌĞĚƚŽĂdǁĂƌŶŝŶŐƐƚĂƚĞŵĞŶƚ͕ƚŚĞƐƚƵĚǇǁĂƐŶŽƚ
 ĚĞƐŝŐŶĞĚƚŽ͞ƌĂŶŬŽƌĚĞƌ͟ƚŚĞƌĞǀŝƐĞĚǁĂƌŶŝŶŐƐƚĂƚĞŵĞŶƚƐŽƌĐŽŵƉĂƌĞŝŶĚŝǀŝĚƵĂůƌĞƐƵůƚƐŽĨŽŶĞƌĞǀŝƐĞĚ
 ǁĂƌŶŝŶŐƐƚĂƚĞŵĞŶƚƚŽĂŶŽƚŚĞƌ͘ZĂƚŚĞƌ͕ǁĞŝŶƚĞƌƉƌĞƚĞĚƚŚĞƉƌĞƐĞŶĐĞŽĨĂƐƚĂƚŝƐƚŝĐĂůůǇƐŝŐŶŝĨŝĐĂŶƚĨŝŶĚŝŶŐ
 ŝŶĂƉŽƐŝƚŝǀĞĚŝƌĞĐƚŝŽŶĂƐƐƵƉƉŽƌƚĨŽƌƚŚĞƌĞǀŝƐĞĚǁĂƌŶŝŶŐƐƚĂƚĞŵĞŶƚŽǀĞƌŝƚƐĐŽŵƉĂƌĂƚŽƌdƐƚĂƚĞŵĞŶƚ͕
 ǁŝƚŚŽƵƚĐŽŵƉĂƌŝŶŐƚŚĞƐŝǌĞŽĨĞĂĐŚĞĨĨĞĐƚ͘dŚŝƐŝŶƚĞƌƉƌĞƚĂƚŝŽŶĂƉƉƌŽĂĐŚĂůƐŽƌĞĐŽŐŶŝǌĞƐƚŚĂƚϱŽĨƚŚĞϭϱ
 ƌĞǀŝƐĞĚǁĂƌŶŝŶŐƐƚĂƚĞŵĞŶƚƐĚŝĚŶŽƚŚĂǀĞĂĐŽŵƉĂƌĂƚŽƌdǁĂƌŶŝŶŐƐƚĂƚĞŵĞŶƚŽŶƚŚĞƐĂŵĞŚĞĂůƚŚƚŽƉŝĐ
 ĂŶĚǁĞƌĞĐŽŵƉĂƌĞĚƚŽĂƌĂŶĚŽŵůǇƐĞůĞĐƚĞĚdƐƚĂƚĞŵĞŶƚŽŶĂĚŝĨĨĞƌĞŶƚŚĞĂůƚŚƚŽƉŝĐ͕ǁŚŝĐŚŵĂǇŚĂǀĞ
 ƌĞƐƵůƚĞĚŝŶůĂƌŐĞƌĞĨĨĞĐƚƐĨŽƌƚŚĞƐĞƌĞǀŝƐĞĚƐƚĂƚĞŵĞŶƚƐ͘
 
 tŚŝůĞƚŚĞƐƚƵĚǇǁĂƐĚĞƐŝŐŶĞĚƚŽŵĞĂƐƵƌĞĂƌĂŶŐĞŽĨŽƵƚĐŽŵĞƐƌĞůĂƚĞĚƚŽƉƵďůŝĐƵŶĚĞƌƐƚĂŶĚŝŶŐ͕New
 informationĂŶĚSelf-reported learningĂƌĞƉƌĞĚŝĐƚŝǀĞĨŽƌƚŚĞƚĂƐŬŽĨĚĞƚĞƌŵŝŶŝŶŐǁŚŝĐŚ͕ŝĨĂŶǇ͕ŽĨƚŚĞ
 ƌĞǀŝƐĞĚǁĂƌŶŝŶŐƐƚĂƚĞŵĞŶƚƐǁŽƵůĚƉƌŽŵŽƚĞŐƌĞĂƚĞƌƉƵďůŝĐƵŶĚĞƌƐƚĂŶĚŝŶŐŽĨƚŚĞƌŝƐŬƐĂƐƐŽĐŝĂƚĞĚǁŝƚŚ
 ĐŝŐĂƌĞƚƚĞƐŵŽŬŝŶŐĂƐĐŽŵƉĂƌĞĚƚŽĂdƐƚĂƚĞŵĞŶƚ͘ŶŝŵƉŽƌƚĂŶƚĨŝƌƐƚƐƚĞƉŝŶƉƌŽŵŽƚŝŶŐƉƵďůŝĐ
 ƵŶĚĞƌƐƚĂŶĚŝŶŐŽĨŚĞĂůƚŚƌŝƐŬƐŝƐƚŽƌĂŝƐĞƉƵďůŝĐĂǁĂƌĞŶĞƐƐŽĨƚŚŽƐĞƌŝƐŬƐ͕ƉĂƌƚŝĐƵůĂƌůǇŝĨƚŚĞƌŝƐŬƐĂƌĞŶŽƚ
 ĐŽŵŵŽŶůǇŬŶŽǁŶ͘ ϭ ϮDĞĂƐƵƌŝŶŐǁŚĞƚŚĞƌŝŶĨŽƌŵĂƚŝŽŶŝƐŶĞǁŚĞůƉƐŝĚĞŶƚŝĨǇŽƉƉŽƌƚƵŶŝƚŝĞƐƚŽŝŵƉƌŽǀĞ
                                  )   )




 ƉƵďůŝĐƵŶĚĞƌƐƚĂŶĚŝŶŐƚŚƌŽƵŐŚŝŶĐƌĞĂƐĞĚĂǁĂƌĞŶĞƐƐ͘ĚĚŝƚŝŽŶĂůůǇ͕ĐŽŵŵƵŶŝĐĂƚŝŽŶƐĐŝĞŶĐĞƌĞƐĞĂƌĐŚŚĂƐ
 ĨŽƵŶĚƚŚĂƚƉĞŽƉůĞĂƌĞŵŽƌĞůŝŬĞůǇƚŽƉĂǇĂƚƚĞŶƚŝŽŶƚŽŝŶĨŽƌŵĂƚŝŽŶƚŚĂƚŝƐŶĞǁ͕ĂŶĚĂƚƚĞŶƚŝŽŶƉůĂǇƐĂǀŝƚĂů
 ƌŽůĞŝŶŵĞƐƐĂŐĞĐŽŵƉƌĞŚĞŶƐŝŽŶĂŶĚůĞĂƌŶŝŶŐ͘ ϯdŚƵƐ͕New informationĂŶĚSelf-reported learningĂƌĞ
                                                                    )




 ŽĨƚĞŶůŝŶŬĞĚĂŶĚĂƌĞďŽƚŚƉŽƚĞŶƚŝĂůŝŶĚŝĐĂƚŽƌƐŽĨŝŵƉƌŽǀĞĚƵŶĚĞƌƐƚĂŶĚŝŶŐ͘
 




 
 ϭ
  ͘ĞƐƚƉƌĂĐƚŝĐĞƐĨŽƌĐŽŵƉƌĞŚĞŶƐŝǀĞƚŽďĂĐĐŽĐŽŶƚƌŽůƉƌŽŐƌĂŵƐͶϮϬϭϰ͘ƚůĂŶƚĂ͕'͗h^ĞƉĂƌƚŵĞŶƚŽĨ,ĞĂůƚŚ
 ĂŶĚ,ƵŵĂŶ^ĞƌǀŝĐĞƐ͕͖ϮϬϭϰ͘ǀĂŝůĂďůĞĂƚ
 ŚƚƚƉ͗ͬͬǁǁǁ͘ĐĚĐ͘ŐŽǀͬƚŽďĂĐĐŽͬƐƚĂƚĞĂŶĚĐŽŵŵƵŶŝƚǇͬďĞƐƚͺƉƌĂĐƚŝĐĞƐͬŝŶĚĞǆ͘Śƚŵ͘
 Ϯ
  tĞŝƐƐ:͕dƐĐŚŝƌŚĂƌƚD͘WƵďůŝĐŝŶĨŽƌŵĂƚŝŽŶĐĂŵƉĂŝŐŶƐĂƐƉŽůŝĐǇŝŶƐƚƌƵŵĞŶƚƐ͘:WŽůŝĐǇŶĂůDĂŶĂŐĞ͘ϭϵϵϰ͖ϭϯ;ϭͿ͕͕
 ϴϮͲϭϭϵ͘
 ϯ
  Ğ͘Ő͕͘ƵŬĞ:͕ůĞǆĂŶĚĞƌdE͕ŚĂŽy͕ĞůĂŚĂŶƚǇ:͕ůůĞŶ:͕DĂĐDŽŶĞŐůĞ:͕&ĂƌƌĞůůǇ͕D͘zŽƵƚŚΖƐĂǁĂƌĞŶĞƐƐŽĨ
 ĂŶĚƌĞĂĐƚŝŽŶƐƚŽƚŚĞƌĞĂůĐŽƐƚŶĂƚŝŽŶĂůƚŽďĂĐĐŽƉƵďůŝĐĞĚƵĐĂƚŝŽŶĐĂŵƉĂŝŐŶ͘W>Ž^KŶĞ͘ϮϬϭϱ͖ϭϬ͗ĞϬϭϰϰϴϮϳ
                                                                                                                      WĂŐĞϰŽĨϲ
                                                               
                                                                        
                            This information is distributed solely for the purpose of pre-dissemination peer review under
                              applicable information quality guidelines. It has not been formally disseminated by FDA.
                        It does not represent and should not be construed to represent any agency determination or policy.
Case 6:20-cv-00176-JCB Document 34-14 Filed 05/15/20 Page 5 of 25 PageID #: 1459



 ƚŽǀŝĞǁŝŶŐĂůůϵdǁĂƌŶŝŶŐƐƚĂƚĞŵĞŶƚƐ͕ǀŝĞǁŝŶŐĂŶǇĐŽŵďŝŶĂƚŝŽŶŽĨϵƌĞǀŝƐĞĚǁĂƌŶŝŶŐƐƚĂƚĞŵĞŶƚƐ
 ƌĞƐƵůƚĞĚŝŶƐƚĂƚŝƐƚŝĐĂůůǇƐŝŐŶŝĨŝĐĂŶƚůǇŚŝŐŚĞƌůĞǀĞůƐŽĨƚŚĞŽƵƚĐŽŵĞŵĞĂƐƵƌĞĚ;Ğ͘Ő͕͘Health beliefsͿ͘


 Aligning Interpretation of Results with Study Purpose͗ĞĐĂƵƐĞƚŚĞƉƵƌƉŽƐĞŽĨƚŚĞƐƚƵĚǇǁĂƐƚŽ
 ĚĞƚĞƌŵŝŶĞǁŚŝĐŚ͕ŝĨĂŶǇ͕ƌĞǀŝƐĞĚǁĂƌŶŝŶŐƐƚĂƚĞŵĞŶƚƐƉƌŽŵŽƚĞŐƌĞĂƚĞƌƉƵďůŝĐƵŶĚĞƌƐƚĂŶĚŝŶŐŽĨƚŚĞƌŝƐŬƐ
 ĂƐƐŽĐŝĂƚĞĚǁŝƚŚĐŝŐĂƌĞƚƚĞƐŵŽŬŝŶŐǁŚĞŶĐŽŵƉĂƌĞĚƚŽĂdǁĂƌŶŝŶŐƐƚĂƚĞŵĞŶƚ͕ƚŚĞƐƚƵĚǇǁĂƐŶŽƚ
 ĚĞƐŝŐŶĞĚƚŽ͞ƌĂŶŬŽƌĚĞƌ͟ƚŚĞƌĞǀŝƐĞĚǁĂƌŶŝŶŐƐƚĂƚĞŵĞŶƚƐŽƌĐŽŵƉĂƌĞŝŶĚŝǀŝĚƵĂůƌĞƐƵůƚƐŽĨŽŶĞƌĞǀŝƐĞĚ
 ǁĂƌŶŝŶŐƐƚĂƚĞŵĞŶƚƚŽĂŶŽƚŚĞƌ͘ZĂƚŚĞƌ͕ǁĞŝŶƚĞƌƉƌĞƚĞĚƚŚĞƉƌĞƐĞŶĐĞŽĨĂƐƚĂƚŝƐƚŝĐĂůůǇƐŝŐŶŝĨŝĐĂŶƚĨŝŶĚŝŶŐ
 ŝŶĂƉŽƐŝƚŝǀĞĚŝƌĞĐƚŝŽŶĂƐƐƵƉƉŽƌƚĨŽƌƚŚĞƌĞǀŝƐĞĚǁĂƌŶŝŶŐƐƚĂƚĞŵĞŶƚŽǀĞƌŝƚƐĐŽŵƉĂƌĂƚŽƌdƐƚĂƚĞŵĞŶƚ͕
 ǁŝƚŚŽƵƚĐŽŵƉĂƌŝŶŐƚŚĞƐŝǌĞŽĨĞĂĐŚĞĨĨĞĐƚ͘dŚŝƐŝŶƚĞƌƉƌĞƚĂƚŝŽŶĂƉƉƌŽĂĐŚĂůƐŽƌĞĐŽŐŶŝǌĞƐƚŚĂƚϱŽĨƚŚĞϭϱ
 ƌĞǀŝƐĞĚǁĂƌŶŝŶŐƐƚĂƚĞŵĞŶƚƐĚŝĚŶŽƚŚĂǀĞĂĐŽŵƉĂƌĂƚŽƌdǁĂƌŶŝŶŐƐƚĂƚĞŵĞŶƚŽŶƚŚĞƐĂŵĞŚĞĂůƚŚƚŽƉŝĐ
 ĂŶĚǁĞƌĞĐŽŵƉĂƌĞĚƚŽĂƌĂŶĚŽŵůǇƐĞůĞĐƚĞĚdƐƚĂƚĞŵĞŶƚŽŶĂĚŝĨĨĞƌĞŶƚŚĞĂůƚŚƚŽƉŝĐ͕ǁŚŝĐŚŵĂǇŚĂǀĞ
 ƌĞƐƵůƚĞĚŝŶůĂƌŐĞƌĞĨĨĞĐƚƐĨŽƌƚŚĞƐĞƌĞǀŝƐĞĚƐƚĂƚĞŵĞŶƚƐ͘
 
 tŚŝůĞƚŚĞƐƚƵĚǇǁĂƐĚĞƐŝŐŶĞĚƚŽŵĞĂƐƵƌĞĂƌĂŶŐĞŽĨŽƵƚĐŽŵĞƐƌĞůĂƚĞĚƚŽƉƵďůŝĐƵŶĚĞƌƐƚĂŶĚŝŶŐ͕New
 informationĂŶĚSelf-reported learningĂƌĞƉƌĞĚŝĐƚŝǀĞĨŽƌƚŚĞƚĂƐŬŽĨĚĞƚĞƌŵŝŶŝŶŐǁŚŝĐŚ͕ŝĨĂŶǇ͕ŽĨƚŚĞ
 ƌĞǀŝƐĞĚǁĂƌŶŝŶŐƐƚĂƚĞŵĞŶƚƐǁŽƵůĚƉƌŽŵŽƚĞŐƌĞĂƚĞƌƉƵďůŝĐƵŶĚĞƌƐƚĂŶĚŝŶŐŽĨƚŚĞƌŝƐŬƐĂƐƐŽĐŝĂƚĞĚǁŝƚŚ
 ĐŝŐĂƌĞƚƚĞƐŵŽŬŝŶŐĂƐĐŽŵƉĂƌĞĚƚŽĂdƐƚĂƚĞŵĞŶƚ͘ŶŝŵƉŽƌƚĂŶƚĨŝƌƐƚƐƚĞƉŝŶƉƌŽŵŽƚŝŶŐƉƵďůŝĐ
 ƵŶĚĞƌƐƚĂŶĚŝŶŐŽĨŚĞĂůƚŚƌŝƐŬƐŝƐƚŽƌĂŝƐĞƉƵďůŝĐĂǁĂƌĞŶĞƐƐŽĨƚŚŽƐĞƌŝƐŬƐ͕ƉĂƌƚŝĐƵůĂƌůǇŝĨƚŚĞƌŝƐŬƐĂƌĞŶŽƚ
 ĐŽŵŵŽŶůǇŬŶŽǁŶ͘ ϭ ϮDĞĂƐƵƌŝŶŐǁŚĞƚŚĞƌŝŶĨŽƌŵĂƚŝŽŶŝƐŶĞǁŚĞůƉƐŝĚĞŶƚŝĨǇŽƉƉŽƌƚƵŶŝƚŝĞƐƚŽŝŵƉƌŽǀĞ
                                  )   )




 ƉƵďůŝĐƵŶĚĞƌƐƚĂŶĚŝŶŐƚŚƌŽƵŐŚŝŶĐƌĞĂƐĞĚĂǁĂƌĞŶĞƐƐ͘ĚĚŝƚŝŽŶĂůůǇ͕ĐŽŵŵƵŶŝĐĂƚŝŽŶƐĐŝĞŶĐĞƌĞƐĞĂƌĐŚŚĂƐ
 ĨŽƵŶĚƚŚĂƚƉĞŽƉůĞĂƌĞŵŽƌĞůŝŬĞůǇƚŽƉĂǇĂƚƚĞŶƚŝŽŶƚŽŝŶĨŽƌŵĂƚŝŽŶƚŚĂƚŝƐŶĞǁ͕ĂŶĚĂƚƚĞŶƚŝŽŶƉůĂǇƐĂǀŝƚĂů
 ƌŽůĞŝŶŵĞƐƐĂŐĞĐŽŵƉƌĞŚĞŶƐŝŽŶĂŶĚůĞĂƌŶŝŶŐ͘ ϯdŚƵƐ͕New informationĂŶĚSelf-reported learningĂƌĞ
                                                                    )




 ŽĨƚĞŶůŝŶŬĞĚĂŶĚĂƌĞďŽƚŚƉŽƚĞŶƚŝĂůŝŶĚŝĐĂƚŽƌƐŽĨŝŵƉƌŽǀĞĚƵŶĚĞƌƐƚĂŶĚŝŶŐ͘
 




 
 ϭ
  ͘ĞƐƚƉƌĂĐƚŝĐĞƐĨŽƌĐŽŵƉƌĞŚĞŶƐŝǀĞƚŽďĂĐĐŽĐŽŶƚƌŽůƉƌŽŐƌĂŵƐͶϮϬϭϰ͘ƚůĂŶƚĂ͕'͗h^ĞƉĂƌƚŵĞŶƚŽĨ,ĞĂůƚŚ
 ĂŶĚ,ƵŵĂŶ^ĞƌǀŝĐĞƐ͕͖ϮϬϭϰ͘ǀĂŝůĂďůĞĂƚ
 ŚƚƚƉ͗ͬͬǁǁǁ͘ĐĚĐ͘ŐŽǀͬƚŽďĂĐĐŽͬƐƚĂƚĞĂŶĚĐŽŵŵƵŶŝƚǇͬďĞƐƚͺƉƌĂĐƚŝĐĞƐͬŝŶĚĞǆ͘Śƚŵ͘
 Ϯ
  tĞŝƐƐ:͕dƐĐŚŝƌŚĂƌƚD͘WƵďůŝĐŝŶĨŽƌŵĂƚŝŽŶĐĂŵƉĂŝŐŶƐĂƐƉŽůŝĐǇŝŶƐƚƌƵŵĞŶƚƐ͘:WŽůŝĐǇŶĂůDĂŶĂŐĞ͘ϭϵϵϰ͖ϭϯ;ϭͿ͕͕
 ϴϮͲϭϭϵ͘
 ϯ
  Ğ͘Ő͕͘ƵŬĞ:͕ůĞǆĂŶĚĞƌdE͕ŚĂŽy͕ĞůĂŚĂŶƚǇ:͕ůůĞŶ:͕DĂĐDŽŶĞŐůĞ:͕&ĂƌƌĞůůǇ͕D͘zŽƵƚŚΖƐĂǁĂƌĞŶĞƐƐŽĨ
 ĂŶĚƌĞĂĐƚŝŽŶƐƚŽƚŚĞƌĞĂůĐŽƐƚŶĂƚŝŽŶĂůƚŽďĂĐĐŽƉƵďůŝĐĞĚƵĐĂƚŝŽŶĐĂŵƉĂŝŐŶ͘W>Ž^KŶĞ͘ϮϬϭϱ͖ϭϬ͗ĞϬϭϰϰϴϮϳ
                                                                                                                      WĂŐĞϰŽĨϲ
                                                               
                                                                        
                            This information is distributed solely for the purpose of pre-dissemination peer review under
                              applicable information quality guidelines. It has not been formally disseminated by FDA.
                        It does not represent and should not be construed to represent any agency determination or policy.
Case 6:20-cv-00176-JCB Document 34-14 Filed 05/15/20 Page 6 of 25 PageID #: 1460



 ĚĚŝƚŝŽŶĂůůǇ͕ƚŚĞƐĞƚǁŽŽƵƚĐŽŵĞƐĐĂŶƐŚŽǁŐƌĞĂƚĞƌĞĨĨĞĐƚƐĂĨƚĞƌĂƐŝŶŐůĞĞǆƉŽƐƵƌĞ͕ǁŚĞƌĞĂƐ
 ĐŽŵŵƵŶŝĐĂƚŝŽŶƐĐŝĞŶĐĞƌĞƐĞĂƌĐŚŝŶĚŝĐĂƚĞƐƌĞƉĞĂƚĞĚĞǆƉŽƐƵƌĞƐŽǀĞƌƚŝŵĞĂƌĞƚǇƉŝĐĂůůǇƌĞƋƵŝƌĞĚƚŽ
 ĐŚĂŶŐĞďĞůŝĞĨƐ;ŝ͘Ğ͕͘Health beliefsͿ͘


                     /ŶŐĞŶĞƌĂů͕ d ǁĂƌŶŝŶŐƐƚĂƚĞŵĞŶƚƐǁĞƌĞŶĞǁŝŶĨŽƌŵĂƚŝŽŶƚŽƌĞůĂƚŝǀĞůǇĨĞǁ
 Summary of Results͗/ŶŐĞŶĞƌĂů͕dǁĂƌŶŝŶŐƐƚĂƚĞŵĞŶƚƐǁĞƌĞŶĞǁŝŶĨŽƌŵĂƚŝŽŶƚŽƌĞůĂƚŝǀĞůǇĨĞǁ
 ƉĂƌƚŝĐŝƉĂŶƚƐ͖ƌĞǀŝƐĞĚǁĂƌŶŝŶŐƐƚĂƚĞŵĞŶƚƐŽŶƚŚĞƐĂŵĞŚĞĂůƚŚƚŽƉŝĐƐĂƐƚŚŽƐĞŝŶĐůƵĚĞĚŝŶƚŚĞd
 ƉĂƌƚŝĐŝƉĂŶƚƐ͖ƌĞǀŝƐĞĚ ǁĂƌŶŝŶŐ ƐƚĂƚĞŵĞŶƚƐŽŶƚŚĞƐĂŵĞ ŚĞĂůƚŚƚŽƉŝĐƐĂƐƚŚŽƐĞ ŝŶĐůƵĚĞĚŝŶƚŚĞd ǁĂƌŶŝŶŐ
 ƐƚĂƚĞŵĞŶƚƐ ǁĞƌĞŶĞǁŝŶĨŽƌŵĂƚŝŽŶƚŽŵŽƌĞƉĂƌƚŝĐŝƉĂŶƚƐƚŚĂŶƚŚĞd ǁĂƌŶŝŶŐ ƐƚĂƚĞŵĞŶƚƐ͖ĂŶĚƌĞǀŝƐĞĚ
 ƐƚĂƚĞŵĞŶƚƐǁĞƌĞŶĞǁŝŶĨŽƌŵĂƚŝŽŶƚŽŵŽƌĞƉĂƌƚŝĐŝƉĂŶƚƐƚŚĂŶƚŚĞdǁĂƌŶŝŶŐƐƚĂƚĞŵĞŶƚƐ͖ĂŶĚƌĞǀŝƐĞĚ
 ǁĂƌŶŝŶŐ ƐƚĂƚĞŵĞŶƚƐƚŚĂƚĨŽĐƵƐĞĚŽŶŚĞĂůƚŚƚŽƉŝĐƐŶŽƚŝŶĐůƵĚĞĚŝŶƚŚĞdǁĞƌĞŶĞǁŝŶĨŽƌŵĂƚŝŽŶƚŽ
 ǁĂƌŶŝŶŐƐƚĂƚĞŵĞŶƚƐƚŚĂƚĨŽĐƵƐĞĚŽŶŚĞĂůƚŚƚŽƉŝĐƐŶŽƚŝŶĐůƵĚĞĚŝŶƚŚĞdǁĞƌĞŶĞǁŝŶĨŽƌŵĂƚŝŽŶƚŽ
 ŵŽƐƚ ƉĂƌƚŝĐŝƉĂŶƚƐ͘
 ŵŽƐƚƉĂƌƚŝĐŝƉĂŶƚƐ͘&ŽƌĞǆĂŵƉůĞ͕ĨĞǁĞƌƚŚĂŶϮϰйŽĨƉĂƌƚŝĐŝƉĂŶƚƐƌĞƉŽƌƚĞĚƚŚĂƚƚŚĞdǁĂƌŶŝŶŐ
 ƐƚĂƚĞŵĞŶƚƐǁĞƌĞŶĞǁŝŶĨŽƌŵĂƚŝŽŶƚŽƚŚĞŵ͕ ϰǁŚĞƌĞĂƐŵŽƌĞƚŚĂŶϲϲ͘ϮйŽĨƉĂƌƚŝĐŝƉĂŶƚƐƚŚĂƚǀŝĞǁĞĚ
                                                    )




 ƌĞǀŝƐĞĚǁĂƌŶŝŶŐƐƚĂƚĞŵĞŶƚƐƚŚĂƚĨŽĐƵƐĞĚŽŶŚĞĂůƚŚƚŽƉŝĐƐŶŽƚŝŶĐůƵĚĞĚŝŶƚŚĞd;Ğ͘Ő͕͘ďůŝŶĚŶĞƐƐ͕
 ĚŝĂďĞƚĞƐͿƌĞƉŽƌƚĞĚƚŚĞƐƚĂƚĞŵĞŶƚƐǁĞƌĞŶĞǁŝŶĨŽƌŵĂƚŝŽŶƚŽƚŚĞŵ͘tŚĞŶĂƐƉĞĐŝĨŝĐŚĞĂůƚŚƚŽƉŝĐǁĂƐ
 ĐŽǀĞƌĞĚďǇďŽƚŚĂƌĞǀŝƐĞĚĂŶĚdǁĂƌŶŝŶŐƐƚĂƚĞŵĞŶƚ;Ğ͘Ő͕͘ĐĂŶĐĞƌͿ͕ƚŚĞƌĞǀŝƐĞĚǁĂƌŶŝŶŐƐƚĂƚĞŵĞŶƚǁĂƐ
 ŶĞǁŝŶĨŽƌŵĂƚŝŽŶƚŽŵŽƌĞƉĂƌƚŝĐŝƉĂŶƚƐƚŚĂŶƚŚĞdǁĂƌŶŝŶŐƐƚĂƚĞŵĞŶƚ͘&ŽƌThinking about risksĂŶĚ
 Health beliefs͕ůĞǀĞůƐŽĨďŽƚŚŽƵƚĐŽŵĞƐǁĞƌĞŐĞŶĞƌĂůůǇŚŝŐŚĨŽƌďŽƚŚdĂŶĚƌĞǀŝƐĞĚǁĂƌŶŝŶŐ
 ƐƚĂƚĞŵĞŶƚƐ͕ǁŝƚŚĂĨĞǁĚŝĨĨĞƌĞŶĐĞƐĚĞŵŽŶƐƚƌĂƚŝŶŐƚŚĂƚƚŚĞƌĞǀŝƐĞĚƐƚĂƚĞŵĞŶƚƐŚĂĚŚŝŐŚĞƌůĞǀĞůƐŽĨƚŚĞƐĞ
 ŽƵƚĐŽŵĞƐƚŚĂŶƚŚĞdƐƚĂƚĞŵĞŶƚƐŽǀĞƌĂůů͘,ŽǁĞǀĞƌ͕ĂƐƉƌĞǀŝŽƵƐůǇŶŽƚĞĚ͕ƚŚĞNew informationĂŶĚSelf-
 reported learningŽƵƚĐŽŵĞƐŵĞĂƐƵƌĞĚŝŶWŚĂƐĞϭŽĨƚŚĞƐƚƵĚǇĂƌĞŵŽƌĞĐůŽƐĞůǇĂůŝŐŶĞĚǁŝƚŚƚŚĞƉƵƌƉŽƐĞ
 ŽĨƚŚŝƐƐƚƵĚǇĂŶĚƉƌŽǀŝĚĞƚŚĞŵŽƐƚƵƐĞĨƵůĚĂƚĂĨŽƌĚĞƚĞƌŵŝŶŝŶŐǁŚĞƚŚĞƌĂƌĞǀŝƐĞĚǁĂƌŶŝŶŐƐƚĂƚĞŵĞŶƚ
 ǁŽƵůĚƉƌŽŵŽƚĞŐƌĞĂƚĞƌƵŶĚĞƌƐƚĂŶĚŝŶŐŽĨƚŚĞƌŝƐŬƐĂƐƐŽĐŝĂƚĞĚǁŝƚŚĐŝŐĂƌĞƚƚĞƐŵŽŬŝŶŐ͘


 ƚƚŚĞůĞǀĞůŽĨƚŚĞŝŶĚŝǀŝĚƵĂůǁĂƌŶŝŶŐƐƚĂƚĞŵĞŶƚ͕ϭϬŽĨƚŚĞϭϱƌĞǀŝƐĞĚǁĂƌŶŝŶŐƐƚĂƚĞŵĞŶƚƐƚĞƐƚĞĚ
 ĚĞŵŽŶƐƚƌĂƚĞĚƐƚĂƚŝƐƚŝĐĂůůǇƐŝŐŶŝĨŝĐĂŶƚŚŝŐŚĞƌůĞǀĞůƐŽĨďŽƚŚNew informationĂŶĚSelf-reported learning
 ǁŚĞŶĐŽŵƉĂƌĞĚƚŽĂdǁĂƌŶŝŶŐƐƚĂƚĞŵĞŶƚ. dŚŽƐĞϭϬƌĞǀŝƐĞĚǁĂƌŶŝŶŐƐƚĂƚĞŵĞŶƚƐĨŽĐƵƐĞĚŽŶƚŚĞ
 ĨŽůůŽǁŝŶŐŚĞĂůƚŚĐŽŶƐĞƋƵĞŶĐĞƐŽĨĐŝŐĂƌĞƚƚĞƐŵŽŬŝŶŐ͗ĂŐĞͲƌĞůĂƚĞĚŵĂĐƵůĂƌĚĞŐĞŶĞƌĂƚŝŽŶ͕ĐĂƚĂƌĂĐƚƐ͕ƚǇƉĞ
 ϮĚŝĂďĞƚĞƐ͕ƉĞƌŝƉŚĞƌĂůǀĂƐĐƵůĂƌĚŝƐĞĂƐĞ;ĂŵƉƵƚĂƚŝŽŶͿ͕ďůĂĚĚĞƌĐĂŶĐĞƌ͕ĞƌĞĐƚŝůĞĚǇƐĨƵŶĐƚŝŽŶ͕ŚĞĂĚĂŶĚ
 ŶĞĐŬĐĂŶĐĞƌ͕ŚĞĂƌƚĚŝƐĞĂƐĞĂŶĚƐƚƌŽŬĞ͕ƐƚƵŶƚĞĚĨĞƚĂůŐƌŽǁƚŚ͕ĂŶĚKW͘dŚĞƌĞǁĞƌĞϮƌĞǀŝƐĞĚǁĂƌŶŝŶŐ
 ƐƚĂƚĞŵĞŶƚƐƚŚĂƚŚĂĚƐƚĂƚŝƐƚŝĐĂůůǇƐŝŐŶŝĨŝĐĂŶƚŚŝŐŚĞƌůĞǀĞůƐŽĨNew information ďƵƚŶŽƚSelf-reported
 learning͕ďŽƚŚŽĨǁŚŝĐŚĨŽĐƵƐĞĚŽŶƉƌĞŐŶĂŶĐǇͲƌĞůĂƚĞĚŚĞĂůƚŚĐŽŶƐĞƋƵĞŶĐĞƐ;ƉƌĞŵĂƚƵƌĞďŝƌƚŚ͖ƉƌĞŵĂƚƵƌĞ
 ďŝƌƚŚĂŶĚůŽǁďŝƌƚŚǁĞŝŐŚƚͿ͘ŶĂĚĚŝƚŝŽŶĂůϮƌĞǀŝƐĞĚǁĂƌŶŝŶŐƐƚĂƚĞŵĞŶƚƐŚĂĚƐƚĂƚŝƐƚŝĐĂůůǇƐŝŐŶŝĨŝĐĂŶƚ

 ϰ
  dŚĞƌĞǁĂƐŽŶĞĞǆĐĞƉƚŝŽŶ͗ƚŚĞƐƚĂƚĞŵĞŶƚĨŽĐƵƐŝŶŐŽŶůƵŶŐĚŝƐĞĂƐĞŝŶŶŽŶͲƐŵŽŬĞƌƐǁĂƐŶĞǁŝŶĨŽƌŵĂƚŝŽŶƚŽϰϭ͘ϵй
 ŽĨƉĂƌƚŝĐŝƉĂŶƚƐ͘
                                                                                                             WĂŐĞϱ ŽĨϲ


                   This information is distributed solely for the purpose of pre-dissemination peer review under
                     applicable information quality guidelines. It has not been formally disseminated by FDA.
               It does not represent and should not be construed to represent any agency determination or policy.
Case 6:20-cv-00176-JCB Document 34-14 Filed 05/15/20 Page 7 of 25 PageID #: 1461



 ŚŝŐŚĞƌůĞǀĞůƐŽĨSelf-reported learning ďƵƚŶŽƚ New information ;ĞŵƉŚǇƐĞŵĂĂŶĚĐŚƌŽŶŝĐďƌŽŶĐŚŝƚŝƐ͖
             KŶĞ ƌĞǀŝƐĞĚ ǁĂƌŶŝŶŐ ƐƚĂƚĞŵĞŶƚĚŝĚŶŽƚŚĂǀĞƐƚĂƚŝƐƚŝĐĂůůǇƐŝŐŶŝĨŝĐĂŶƚŚŝŐŚĞƌůĞǀĞůƐŽĨĞŝƚŚĞƌ
 ƉŶĞƵŵŽŶŝĂͿ͘KŶĞƌĞǀŝƐĞĚǁĂƌŶŝŶŐƐƚĂƚĞŵĞŶƚĚŝĚŶŽƚŚĂǀĞƐƚĂƚŝƐƚŝĐĂůůǇƐŝŐŶŝĨŝĐĂŶƚŚŝŐŚĞƌůĞǀĞůƐŽĨĞŝƚŚĞƌ
 ŽĨƚŚĞƐĞƚǁŽŽƵƚĐŽŵĞƐ;ŵŽƵƚŚĂŶĚƚŚƌŽĂƚĐĂŶĐĞƌͿ͘KĨƚŚĞϱƌĞǀŝƐĞĚǁĂƌŶŝŶŐƐƚĂƚĞŵĞŶƚƐƚŚĂƚĚŝĚŶŽƚ
 ŽĨƚŚĞƐĞƚǁŽŽƵƚĐŽŵĞƐ;ŵŽƵƚŚĂŶĚƚŚƌŽĂƚĐĂŶĐĞƌͿ͘KĨƚŚĞϱƌĞǀŝƐĞĚǁĂƌŶŝŶŐƐƚĂƚĞŵĞŶƚƐƚŚĂƚĚŝĚŶŽƚ
 ŚĂǀĞƐƚĂƚŝƐƚŝĐĂůůǇƐŝŐŶŝĨŝĐĂŶƚŚŝŐŚĞƌŽƵƚĐŽŵĞƐĨŽƌďŽƚŚ New information ĂŶĚSelf-reported
 ŚĂǀĞƐƚĂƚŝƐƚŝĐĂůůǇƐŝŐŶŝĨŝĐĂŶƚŚŝŐŚĞƌŽƵƚĐŽŵĞƐĨŽƌďŽƚŚNew             ĂŶĚSelf-
                                                                                f reported learning͕ϰ
                                                                                           learning͕ϰ
 ĨŽĐƵƐĞĚ ŽŶ ĂŚĞĂůƚŚƚŽƉŝĐĨŽƌǁŚŝĐŚƚŚĞƌĞ ǁĂƐĂŶŽƚŚĞƌ ƌĞǀŝƐĞĚǁĂƌŶŝŶŐƐƚĂƚĞŵĞŶƚ ƚŚĂƚ ŚĂĚƐƚĂƚŝƐƚŝĐĂůůǇ
 ĨŽĐƵƐĞĚŽŶĂŚĞĂůƚŚƚŽƉŝĐĨŽƌǁŚŝĐŚƚŚĞƌĞǁĂƐĂŶŽƚŚĞƌƌĞǀŝƐĞĚǁĂƌŶŝŶŐƐƚĂƚĞŵĞŶƚƚŚĂƚŚĂĚƐƚĂƚŝƐƚŝĐĂůůǇ
                                                  Self-
                                                     f reported learning;Ğ͘Ő͕͘ƉƌĞŵĂƚƵƌĞďŝƌƚŚǀƐ͘ƐƚƵŶƚƐ
 ƐŝŐŶŝĨŝĐĂŶƚŚŝŐŚĞƌůĞǀĞůƐŽĨNew information and Self-reported learning ;Ğ͘Ő͕͘ ƉƌĞŵĂƚƵƌĞ ďŝƌƚŚǀƐ͘ ƐƚƵŶƚƐ
 ĨĞƚĂůŐƌŽǁƚŚͿ͖ŽŶůǇƚŚĞƌĞǀŝƐĞĚ ǁĂƌŶŝŶŐ ƐƚĂƚĞŵĞŶƚŽŶ ƉŶĞƵŵŽŶŝĂ ĚŝĚŶŽƚ͘
 ĨĞƚĂůŐƌŽǁƚŚͿ͖ŽŶůǇƚŚĞƌĞǀŝƐĞĚǁĂƌŶŝŶŐƐƚĂƚĞŵĞŶƚŽŶƉŶĞƵŵŽŶŝĂĚŝĚŶŽƚ͘


 &ŽƌƚŚĞŽƚŚĞƌWŚĂƐĞϭŽƵƚĐŽŵĞƐ͕ďŽƚŚƚŚĞdĂŶĚƌĞǀŝƐĞĚǁĂƌŶŝŶŐƐƚĂƚĞŵĞŶƚƐŵĂĚĞŵĂŶǇƉĂƌƚŝĐŝƉĂŶƚƐ
 ƚŚŝŶŬĂďŽƵƚƚŚĞƌŝƐŬƐŽĨƐŵŽŬŝŶŐ;ϱϬͲϳϬйŽĨƉĂƌƚŝĐŝƉĂŶƚƐͿ͕ďƵƚŽŶůǇϰŽĨƚŚĞϭϱƌĞǀŝƐĞĚƐƚĂƚĞŵĞŶƚƐǁĞƌĞ
 ƌĂƚĞĚƐƚĂƚŝƐƚŝĐĂůůǇƐŝŐŶŝĨŝĐĂŶƚůǇŚŝŐŚĞƌĨŽƌThinking about the risks ǁŚĞŶĐŽŵƉĂƌĞĚƚŽĂdǁĂƌŶŝŶŐ
 ƐƚĂƚĞŵĞŶƚ͕ĂŶĚϭƌĞǀŝƐĞĚǁĂƌŶŝŶŐƐƚĂƚĞŵĞŶƚǁĂƐƌĂƚĞĚƐƚĂƚŝƐƚŝĐĂůůǇƐŝŐŶŝĨŝĐĂŶƚůǇůŽǁĞƌƚŚĂŶŝƚƐ
 ĐŽŵƉĂƌĂƚŽƌdǁĂƌŶŝŶŐƐƚĂƚĞŵĞŶƚ͘^ŝŵŝůĂƌůǇ͕ŚĞĂůƚŚďĞůŝĞĨƐǁĞƌĞŽǀĞƌĂůůŚŝŐŚĨŽƌďŽƚŚƚŚĞdĂŶĚ
 ƌĞǀŝƐĞĚǁĂƌŶŝŶŐƐƚĂƚĞŵĞŶƚƐ͕ďƵƚŽŶůǇϰŽĨƚŚĞϭϱƌĞǀŝƐĞĚƐƚĂƚĞŵĞŶƚƐǁĞƌĞƌĂƚĞĚƐƚĂƚŝƐƚŝĐĂůůǇƐŝŐŶŝĨŝĐĂŶƚůǇ
 ŚŝŐŚĞƌĨŽƌHealth beliefsǁŚĞŶĐŽŵƉĂƌĞĚƚŽĂdƐƚĂƚĞŵĞŶƚ͘,ŽǁĞǀĞƌ͕ǁŚĞŶůŽŽŬŝŶŐĂƚƚŚĞWŚĂƐĞϮ
 ŽƵƚĐŽŵĞƌĞƐƵůƚƐƚŚĂƚĐŽŵƉĂƌĞĚƐĞƚƐŽĨϵƌĞǀŝƐĞĚǁĂƌŶŝŶŐƐƚĂƚĞŵĞŶƚƐƚŽƚŚĞϵdǁĂƌŶŝŶŐƐƚĂƚĞŵĞŶƚƐ͕
 ƚŚĞƌĞǀŝƐĞĚǁĂƌŶŝŶŐƐƚĂƚĞŵĞŶƚƐĚĞŵŽŶƐƚƌĂƚĞĚŚŝŐŚĞƌůĞǀĞůƐŽĨHealth beliefs ŽǀĞƌĂůůĐŽŵƉĂƌĞĚƚŽƚŚĞ
 dǁĂƌŶŝŶŐƐƚĂƚĞŵĞŶƚƐ͘




                                                                                                            WĂŐĞϲ ŽĨϲ


                  This information is distributed solely for the purpose of pre-dissemination peer review under
                    applicable information quality guidelines. It has not been formally disseminated by FDA.
              It does not represent and should not be construed to represent any agency determination or policy.
Case 6:20-cv-00176-JCB Document 34-14 Filed 05/15/20 Page 8 of 25 PageID #: 1462




                                                                                                      April 2018



   Experimental Studies of Cigarette
                    Warning Labels


                                            Study 1 Methodology Report




                                                                                                          Prepared for

                                                                     David Portnoy & Shireen Ahmad
                                                                            Center for Tobacco Products
                                                                          Food and Drug Administration
                                                                              Document Control Center
                                                                         10903 New Hampshire Avenue
                                                                                Building 71, Room G335
                                                                         Silver Spring, MD 20993-0002


                                                                                                          Prepared by

                                                                                    James Nonnemaker
                                                                                       Matthew Eggers
                                                                                         Jessica Pepper
                                                                                       Jesse Thompson
                                                                                        RTI International
                                                                                 3040 E. Cornwallis Road
                                                                        Research Triangle Park, NC 27709


                                                                         RTI Project Number 0212926.032
                                                                              OMB Control No. 0910-0848




               This information is distributed solely for the purpose of pre-dissemination peer review under
                 applicable information quality guidelines. It has not been formally disseminated by FDA.
           It does not represent and should not be construed to represent any agency determination or policy.
Case 6:20-cv-00176-JCB Document 34-14 Filed 05/15/20 Page 9 of 25 PageID #: 1463




                                              2. Study Design

 2.1    Experimental Design
 Participants from 4 groups (adolescent smokers, adolescent nonsmokers susceptible to
 smoking, young adult smokers, and older adult smokers) were randomized to 1 of 16
 experimental conditions or a control condition. Within each group, assignment to condition
 was conducted using a least-fill quota methodology whereby participants were iteratively
 assigned to the condition with the lowest current quota count, with quota thresholds set to
 achieve approximately the same number of participants per condition.

 In Part 1 of Phase 1 of the study, participants in the control condition viewed all nine TCA
 text warning statements presented in a random order. Participants in each of the 16
 experimental conditions viewed 8 of the TCA statements, plus 1 of the revised statements in
 a random order. The warning statements and study conditions are summarized in
 Tables 2-1 and 2-2. After viewing each statement, participants completed measures
 assessing new knowledge gained about a health effect, learning as a result of exposure to
 the warning statement, and the degree to which the statement makes them think about the
 health risks of smoking. The individual warning statement remained on the screen as they
 answered these questions, and the series of questions was repeated for each of nine
 warning statements in their assigned condition.

 Table 2-1.      Warning Statements

        #                                                         Statement

  TCA
  S1                 WARNING: Cigarettes are addictive.
  S2                 WARNING: Tobacco smoke can harm your children.
  S3                 WARNING: Cigarettes cause fatal lung disease.
  S4                 WARNING: Cigarettes cause cancer.
  S5                 WARNING: Cigarettes cause strokes and heart disease.
  S6                 WARNING: Smoking during pregnancy can harm your baby.
  S7                 WARNING: Smoking can kill you.
  S8                 WARNING: Tobacco smoke causes fatal lung disease in nonsmokers.
  S9                 WARNING: Quitting smoking now greatly reduces serious risks to your health.
                                                                                                                   (continued)




                                                                                                                         2-1
                  This information is distributed solely for the purpose of pre-dissemination peer review under
                    applicable information quality guidelines. It has not been formally disseminated by FDA.
              It does not represent and should not be construed to represent any agency determination or policy.
Case 6:20-cv-00176-JCB Document 34-14 Filed 05/15/20 Page 10 of 25 PageID #: 1464
  Experimental Studies of Cigarette Warning Labels: Study 1 Methodology Report



  Table 2-1.      Warning Statements (continued)

     #                                                         Statement

   Revised
   R1A        WARNING: Smoking causes mouth and throat cancer.
   R1B        WARNING: Smoking causes head and neck cancer.
   R1C        WARNING: Smoking causes bladder cancer, which can lead to bloody urine.
   R2A        WARNING: Smoking during pregnancy causes premature birth.
   R2B        WARNING: Smoking during pregnancy stunts fetal growth.
   R2C        WARNING: Smoking during pregnancy causes premature birth and low birth weight.
   R3A        WARNING: Secondhand smoke causes respiratory illnesses in children, like pneumonia.
   R4A        WARNING: Smoking can cause heart disease and strokes by clogging arteries.
   R5A        WARNING: Smoking causes COPD, a lung disease that can be fatal.
   R5B        WARNING: Smoking causes serious lung diseases like emphysema and chronic bronchitis.
   R6A        WARNING: Smoking reduces blood flow, which can cause erectile dysfunction.
   R6B        WARNING: Smoking reduces blood flow to the limbs, which can require amputation.
   R7A        WARNING: Smoking causes type 2 diabetes, which raises blood sugar.
   R8A        WARNING: Smoking causes age-related macular degeneration, which can lead to
              blindness.
   R8B        WARNING: Smoking causes cataracts, which can lead to blindness.

  Note: In warning number, S = statutory and R = Revised.


  Table 2-2.      Study Conditions

                                                       Stimuli Slot (Randomize Order)

     Condition             1           2           3           4           5           6           7            8         9

    0 (CONTROL)       S1          S2          S3          S4          S5          S6          S7           S8          S9
         1            S1          S2          S3          R1A         S5          S6          S7           S8          S9
         2            S1          S2          S3          R1B         S5          S6          S7           S8          S9
         3            S1          S2          S3          R1C         S5          S6          S7           S8          S9
         4            S1          S2          S3          S4          S5          R2A         S7           S8          S9
         5            S1          S2          S3          S4          S5          R2B         S7           S8          S9
         6            S1          S2          S3          S4          S5          R2C         S7          S8           S9
         7            S1          R3A         S3          S4          S5          S6          S7           S8          S9
         8            S1          S2          S3          S4          R4A         S6          S7          S8           S9
         9            S1          S2          S3          S4          S5          S6          S7          R5A          S9
         10           S1          S2          R5A         S4          S5          S6          S7           S8          S9
         11           S1          S2          R5B         S4          S5          S6          S7           S8          S9
                                                                                                                    (continued)




  2-2
                   This information is distributed solely for the purpose of pre-dissemination peer review under
                     applicable information quality guidelines. It has not been formally disseminated by FDA.
               It does not represent and should not be construed to represent any agency determination or policy.
Case 6:20-cv-00176-JCB Document 34-14 Filed 05/15/20 Page 11 of 25 PageID #: 1465
                                                                                                Section 2 — Study Design



  Table 2-2.      Study Conditions (continued)

                                                     Stimuli Slot (Randomize Order)

     Condition           1           2           3            4           5           6           7           8      9

        12            RANDOM SELECTION OF 8 OF 9 TCA (“S”) STATEMENTS                                               R6A
        13            RANDOM SELECTION OF 8 OF 9 TCA (“S”) STATEMENTS                                               R6B
        14            RANDOM SELECTION OF 8 OF 9 TCA (“S”) STATEMENTS                                               R7A
        15            RANDOM SELECTION OF 8 OF 9 TCA (“S”) STATEMENTS                                               R8A
        16            RANDOM SELECTION OF 8 OF 9 TCA (“S”) STATEMENTS                                               R8B




  In Part 2 of Phase 1, respondents were asked a series of questions assessing beliefs about
  the negative health consequences of smoking contained in the warning statements. This set
  of questions was asked once after viewing all nine of the statements in Part 1 of Phase 1,
  and the warning statements were not visible as the questions were presented.

  In Phase 2, participants viewed a set of warning statements in a single exposure and then
  indicated their beliefs about the negative health consequences of smoking contained in the
  warning statements by selecting relevant health consequences from a list. In this phase,
  respondents were split into two groups: (1) a treatment group comprised of respondents in
  any of the experimental conditions from Phase 1; and (2) a control group comprised of
  respondents who were in the Phase 1 control group.

  The Phase 2 treatment group respondents viewed a set of nine warnings comprised only of
  revised warning statements, with one randomly selected statement per topic area with the
  exception of statements focused on cancer (revised statements R1A, R1B, and R1C).
  Participants viewed two of the three randomly selected statements within that topic area.
  The eight topic areas, which are indicated in the statement number, were (1) cancer,
  (2) pregnancy, (3) secondhand smoke, (4) heart disease and stroke, (5) lung disease,
  (6) blood flow, (7) diabetes, and (8) vision-related.

  Table 2-3 summarizes the procedure for selection of warning statements for the treatment
  group. Respondents in the control group viewed the same nine TCA warning statements
  they previously viewed, also presented as a set. After viewing their assigned set of
  statements, all respondents completed a final set of measures assessing beliefs about the
  health consequences of smoking contained in the warning statements.




                                                                                                                      2-3
                   This information is distributed solely for the purpose of pre-dissemination peer review under
                     applicable information quality guidelines. It has not been formally disseminated by FDA.
               It does not represent and should not be construed to represent any agency determination or policy.
Case 6:20-cv-00176-JCB Document 34-14 Filed 05/15/20 Page 12 of 25 PageID #: 1466
                                                                                                         Section 3 — Results



  3.3     Phase 1, Part 1 Results: Statement-Level Comparisons of
          Revised Statements to Corresponding or Randomized TCA
          Statements

  3.3.1       Learning (Primary Outcome)
  As shown in Table 3-4, participants’ reports of learning new information were significantly
  higher for revised statements in 12 of 16 comparisons of revised to TCA statements. After
  controlling for age group, all of the following revised statements received higher ratings for
  learning than their control (TCA) statements: head and neck cancer (R1B), bladder cancer
  (R1C), stunt fetal growth (R2B), respiratory illness in children (R3A), clogged arteries
  (R4A), COPD (R5A; only when compared with fatal lung disease in smokers [S3]),
  emphysema and bronchitis (R5B), erectile dysfunction (R6A), amputation (R6B), diabetes
  (R7A), macular degeneration (R8A), and cataracts (R8B). All 12 statistically significant
  comparisons were significant both unadjusted and adjusted for multiple comparisons.

  Table 3-4.       Linear Regression of Learning (Primary Outcome) Comparing Revised
                   Statements with Corresponding or Randomized TCA Statements

                                                                            Learning:            Regression Coefficient
   Comparison            Statements Being Compared                          Mean (SD)                  (95% CI)
                     Unspecified cancer (S4)                                2.39 (2.08)          REF
          1
                     Mouth and throat cancer (R1A)                          2.51 (2.09)          0.13 (−0.39 - 0.65)
                     Unspecified cancer (S4)                                2.39 (2.08)          REF
          2
                     Head and neck cancer (R1B)                             3.92 (1.77)          1.52 (1.05 - 1.99)a,b
                     Unspecified cancer (S4)                                2.39 (2.08)          REF
          3
                     Bladder cancer (R1C)                                   4.19 (1.86)          1.81 (1.33 - 2.28)a,b
                     Harm your baby (S6)                                    2.43 (2.17)          REF
          4
                     Premature birth (R2A)                                  2.94 (2.24)          0.52 (−0.01 - 1.04)
                     Harm your baby (S6)                                    2.43 (2.17)          REF
          5
                     Stunt fetal growth (R2B)                               3.17 (2.22)          0.75 (0.21 - 1.28)a,b
                     Harm your baby (S6)                                    2.43 (2.17)          REF
          6
                     Low birth weight (R2C)                                 2.93 (2.17)          0.52 (0 - 1.03)
                     Harm children (S2)                                     2.56 (2.15)          REF
          7
                     Respiratory illness in children (R3A)                  3.30 (1.95)          0.73 (0.25 - 1.21)a,b
                     Strokes and heart disease (S5)                         2.70 (1.96)          REF
          8
                     Clogged arteries (R4A)                                 3.36 (2.03)          0.66 (0.19 - 1.13)a,b
                     Fatal lung disease in nonsmokers (S8)                  2.86 (1.99)          REF
          9
                     COPD (R5A)                                             3.26 (2.03)          0.41 (−0.07 - 0.88)
                                                                                                                     (continued)




                                                                                                                           3-5
                    This information is distributed solely for the purpose of pre-dissemination peer review under
                      applicable information quality guidelines. It has not been formally disseminated by FDA.
                It does not represent and should not be construed to represent any agency determination or policy.
Case 6:20-cv-00176-JCB Document 34-14 Filed 05/15/20 Page 13 of 25 PageID #: 1467
  Experimental Studies of Cigarette Warning Labels: Study 1 Results Report



  Table 3-4.       Linear Regression of Learning (Primary Outcome) Comparing Revised
                   Statements with Corresponding or Randomized TCA Statements
                   (continued)

                                                                            Learning:            Regression Coefficient
      Comparison         Statements Being Compared                          Mean (SD)                  (95% CI)
                     Fatal lung disease in smokers (S3)                     2.33 (2.07)          REF
          10
                     COPD (R5A)                                             3.38 (2.00)          1.05 (0.56 - 1.53)a,b
                     Fatal lung disease in smokers (S3)                     2.33 (2.07)          REF
          11
                     Emphysema and bronchitis (R5B)                         3.19 (2.22)          0.86 (0.35 - 1.38)a,b
                     Random TCA statement (S6)                              2.43 (2.17)          REF
          12
                     Erectile dysfunction (R6A)                             3.85 (1.87)          1.42 (0.93 - 1.9)a,b
                     Random TCA statement (S5)                              2.70 (1.96)          REF
          13
                     Amputation (R6B)                                       4.23 (1.78)          1.53 (1.09 - 1.97)a,b
                     Random TCA statement (S3)                              2.33 (2.07)          REF
          14
                     Diabetes (R7A)                                         3.90 (1.92)          1.56 (1.09 - 2.03)a,b
                     Random TCA statement (S1)                              2.25 (2.17)          REF
          15
                     Macular degeneration (R8A)                             4.38 (1.72)          2.12 (1.64 - 2.6)a,b
                     Random TCA statement (S6)                              2.43 (2.17)          REF
          16
                     Cataracts (R8B)                                        4.28 (1.81)          1.85 (1.38 - 2.33)a,b

  Significant at p<.05 in unadjusted analyses. bSignificant after adjustment for multiple comparisons.
  a


  Note: Regression controls for age group. CI = confidence interval. SD = standard deviation.



  Out of 16 comparisons, the number of statistically significant comparisons showing greater
  learning for revised versus TCA statements was 13 for adolescents, 9 for young adults, and
  7 for older adults. Complete results for the adolescent, young adult, and older adult groups
  appear in Appendix Tables B-1 through B-3.

  3.3.2     New Knowledge (Primary Outcome)
  As shown in Table 3-5, participants were more likely to describe the smoking-related health
  conditions in the revised warnings as new knowledge in 12 of 16 comparisons of revised to
  TCA statements. Specifically, after controlling for age group, respondents were more likely
  to say that the health effect was new knowledge for each of the following revised
  statements relative to the TCA statements: head and neck cancer (R1B), bladder cancer
  (R1C), premature birth (R2A), stunt fetal growth (R2B), low birth weight (R2C), clogged
  arteries (R4A), COPD (R5A; only when compared with the control statement about fatal lung
  disease in smokers), erectile dysfunction (R6A), amputation (R6B), diabetes (R7A), macular
  degeneration (R8A), and cataracts (R8B). In all cases, comparisons were statistically
  significant even after controlling for multiple comparisons.




  3-6
                    This information is distributed solely for the purpose of pre-dissemination peer review under
                      applicable information quality guidelines. It has not been formally disseminated by FDA.
                It does not represent and should not be construed to represent any agency determination or policy.
Case 6:20-cv-00176-JCB Document 34-14 Filed 05/15/20 Page 14 of 25 PageID #: 1468
                                                                                                        Section 3 — Results



  Table 3-5.      Logistic Regressions of New Knowledge and Thinking about Risks
                  (Primary Outcomes) Comparing Revised Statements with
                  Corresponding or Randomized TCA Statements

                                                           New Knowledge                       Thinking About Risks

                     Statements Being                                     OR                                      OR
  Comparison             Compared                   Percent            (95% CI)              Percent           (95% CI)

                  Unspecified cancer (S4)              12.2                REF                 68.9                 REF
       1          Mouth and throat cancer              12.9              1.07                  68.0              0.96
                  (R1A)                                              (0.54 - 2.15)                           (0.59 - 1.58)
                  Unspecified cancer (S4)              12.2                REF                 68.9                 REF
       2          Head and neck cancer                 64.2             13.26                  68.9              1.00
                  (R1B)                                             (7.20 - 24.4)a,b                         (0.61 - 1.64)
                  Unspecified cancer (S4)              12.2                REF                 68.9                 REF
       3          Bladder cancer (R1C)                 78.9            28.15                   70.8              1.10
                                                                  (14.74 - 53.72)a,b                         (0.66 - 1.81)
                  Harm your baby (S6)                   8.8                REF                 70.9                 REF
       4          Premature birth (R2A)                17.6              2.28                  64.9              0.76
                                                                    (1.09 - 4.75)a,b                         (0.46 - 1.24)
                  Harm your baby (S6)                   8.8                REF                 70.9                 REF
       5          Stunt fetal growth (R2B)             19.0              2.49                  68.0              0.87
                                                                    (1.21 - 5.13)a,b                         (0.53 - 1.44)
                  Harm your baby (S6)                   8.8                REF                 70.9                 REF
       6          Low birth weight (R2C)               19.0              2.47                  68.0              0.87
                                                                    (1.21 - 5.03)a,b                         (0.52 - 1.44)
                  Harm children (S2)                   23.0                REF                 68.9                 REF
       7          Respiratory illness in               31.8              1.56                  74.3              1.31
                  children (R3A)                                     (0.93 - 2.63)                           (0.79 - 2.17)
                  Strokes and heart                    16.2                REF                 66.9                 REF
                  disease (S5)
       8
                  Clogged arteries (R4A)               32.0              2.50                  64.6              0.90
                                                                    (1.41 - 4.43)a,b                         (0.56 - 1.47)
                  Fatal lung disease in                41.9                REF                 56.8                 REF
                  nonsmokers (S8)
       9
                  COPD (R5A)                           36.7              0.80                  71.4              1.94
                                                                     (0.50 - 1.29)                          (1.19 - 3.17)a,b
                  Fatal lung disease in                16.2                REF                 61.5                 REF
                  smokers (S3)
      10
                  COPD (R5A)                           29.3              2.14                  76.9              2.13
                                                                    (1.22 - 3.77)a,b                        (1.27 - 3.56)a,b
                                                                                                                    (continued)




                                                                                                                          3-7
                   This information is distributed solely for the purpose of pre-dissemination peer review under
                     applicable information quality guidelines. It has not been formally disseminated by FDA.
               It does not represent and should not be construed to represent any agency determination or policy.
Case 6:20-cv-00176-JCB Document 34-14 Filed 05/15/20 Page 15 of 25 PageID #: 1469
  Experimental Studies of Cigarette Warning Labels: Study 1 Results Report



  Table 3-5.        Logistic Regressions of New Knowledge and Thinking about Risks
                    (Primary Outcomes) Comparing Revised Statements with
                    Corresponding or Randomized TCA Statements (continued)

                                                             New Knowledge                       Thinking About Risks

                       Statements Being                                     OR                                      OR
      Comparison           Compared                   Percent            (95% CI)              Percent           (95% CI)

                    Fatal lung disease in                16.2                REF                 61.5                 REF
                    smokers (S3)
          11
                    Emphysema and                        22.4              1.50                  78.2              2.29
                    bronchitis (R5B)                                   (0.83 - 2.72)                          (1.36 - 3.84)a,b
                    Random TCA statement                  8.8                REF                 70.9                 REF
                    (S6)
          12
                    Erectile dysfunction (R6A)           69.4            24.43                   55.1              0.50
                                                                    (12.26 - 48.66)a,b                        (0.30 - 0.81)a,b
                    Random TCA statement                 16.2                REF                 66.9                 REF
                    (S5)
          13
                    Amputation (R6B)                     66.2             10.79                  77.7              1.75
                                                                     (6.10 - 19.08)a,b                         (1.04 - 2.96)a
                    Random TCA statement                 16.2                REF                 61.5                 REF
                    (S3)
          14
                    Diabetes (R7A)                       75.5             16.01                  56.5              0.81
                                                                     (8.97 - 28.57)a,b                         (0.51 - 1.30)
                    Random TCA statement                  8.8                REF                 55.4                 REF
                    (S1)
          15
                    Macular degeneration                 75.5            36.90                   71.4              2.01
                    (R8A)                                           (17.66 - 77.07)a,b                        (1.24 - 3.26)a,b
                    Random TCA statement                  8.8                REF                 70.9                 REF
                    (S6)
          16
                    Cataracts (R8B)                      79.7            42.61                   64.2              0.73
                                                                    (20.73 - 87.55)a,b                         (0.45 - 1.20)

  Significant at p<.05 in unadjusted analyses. bSignificant after adjustment for multiple comparisons.
  a


  Note: Regressions control for age group. CI = confidence interval. OR = odds ratio.



  Out of 16 comparisons, the number of statistically significant comparisons showing new
  knowledge for revised versus TCA statements was 14 for adolescents, 7 for young adults,
  and 8 for older adults. Complete results for the adolescent, young adult, and older adult
  groups appear in Appendix Tables B-4 through B-6.

  3.3.3        Thinking About Risks (Primary Outcome)
  In 5 of the 16 comparisons also shown in Table 3-5, respondents were statistically
  significantly more likely to say that the revised warning statement made them think about
  the relevant health risk more than the TCA statement: COPD (R5A; when compared with
  both the statement about fatal lung disease in smokers and the statement about fatal lung



  3-8
                     This information is distributed solely for the purpose of pre-dissemination peer review under
                       applicable information quality guidelines. It has not been formally disseminated by FDA.
                 It does not represent and should not be construed to represent any agency determination or policy.
Case 6:20-cv-00176-JCB Document 34-14 Filed 05/15/20 Page 16 of 25 PageID #: 1470
                                                                                                        Section 3 — Results



  disease in nonsmokers), emphysema and bronchitis (R5B), amputation (R6B), and macular
  degeneration (R8B). Four of those five results were significant both unadjusted and
  adjusted for multiple comparisons; one (amputation (R6B)) was significant only unadjusted.
  For the warning statement related to erectile dysfunction (R6A), participants were
  significantly less likely to say that the statement made them think about the health
  condition than were participants who saw the randomly assigned TCA statement; this result
  was significant before and after adjustment for multiple comparisons.

  Out of 16 comparisons, the number of statistically significant comparisons showing greater
  likelihood of thinking about health risks for revised versus TCA statements was 0 for
  adolescents, 2 for young adults, and 1 for older adults. Among adolescents, 1 comparison
  indicated lower likelihood of thinking about health risks for revised versus TCA statements.
  Complete results for the adolescent, young adult, and older adult groups appear in Appendix
  Tables B-4 through B-6.

  3.3.4     Believability (Secondary Outcome)
  As shown in Table 3-6, respondents regarded one revised statement (COPD [R5A]) as
  significantly more believable than its paired TCA statement (fatal lung disease in
  nonsmokers)
  nonsmokers). They perceived seven statements as less believable than their paired control
  statements: h
              head and neck cancer (R1B), bladder cancer (R1C), erectile dysfunction (R6A),
  amputation (R6B), diabetes (R7A), macular degeneration (R8A), and cataracts (R8B). All
  significant associations maintained significance after adjusting for multiple comparisons.

  Table 3-6.      Linear Regressions of Believability and Informativeness (Secondary
                  Outcomes) Comparing Revised Statements with Corresponding or
                  Randomized TCA Statements

                                                          Believability                          Informativeness

                                                                   Regression                                Regression
                   Statements Being               Mean             Coefficient              Mean             Coefficient
  Comparison           Compared                   (SD)              (95% CI)                (SD)              (95% CI)

                 Unspecified cancer                4.80                 REF                  4.04                   REF
                 (S4)                             (1.37)                                    (1.81)
        1
                 Mouth and throat                  4.77               −0.03                  4.10              0.06
                 cancer (R1A)                     (1.33)          (−0.33 - 0.28)            (1.69)         (−0.34 - 0.46)
                 Unspecified cancer                4.80                 REF                  4.04                   REF
                 (S4)                             (1.37)                                    (1.81)
        2
                 Head and neck                     3.72              −1.08                   3.87              −0.17
                 cancer (R1B)                     (1.81)        (−1.44 - −0.7)a,b           (1.73)         (−0.57 - 0.23)
                 Unspecified cancer                4.80                 REF                  4.04                   REF
                 (S4)                             (1.37)                                    (1.81)
        3
                 Bladder cancer (R
                                (R1C)              3.69              −1.11                   4.15               0.11
                                                  (1.85)        (−1.48 - −0.7)a,b           (1.80)          (−0.3 - 0.52)
                                                                                                                     (continued)



                                                                                                                           3-9
                   This information is distributed solely for the purpose of pre-dissemination peer review under
                     applicable information quality guidelines. It has not been formally disseminated by FDA.
               It does not represent and should not be construed to represent any agency determination or policy.
Case 6:20-cv-00176-JCB Document 34-14 Filed 05/15/20 Page 17 of 25 PageID #: 1471
  Experimental Studies of Cigarette Warning Labels: Study 1 Results Report



  Table 3-6.      Linear Regressions of Believability and Informativeness (Secondary
                  Outcomes) Comparing Revised Statements with Corresponding or
                  Randomized TCA Statements (continued)

                                                          Believability                          Informativeness

                                                                   Regression                                Regression
                   Statements Being               Mean             Coefficient              Mean             Coefficient
  Comparison           Compared                   (SD)              (95% CI)                (SD)              (95% CI)

                 Harm your baby (S6)               4.89                  REF                 4.14                   REF
                                                  (1.30)                                    (1.72)
         4
                 Premature birth                   4.78              −0.10                   4.48              0.34
                 (R2A)                            (1.37)           (−0.4 - 0.2)             (1.54)         (−0.03 - 0.71)
                 Harm your baby (S6)               4.89                  REF                 4.14                   REF
                                                  (1.30)                                    (1.72)
         5
                 Stunt fetal growth                4.87               −0.01                  4.33               0.19
                 (R2B)                            (1.39)          (−0.31 - 0.29)            (1.72)          (−0.2 - 0.58)
                 Harm your baby (S6)               4.89                  REF                 4.14                   REF
                                                  (1.30)                                    (1.72)
         6
                 Low birth weight                  4.77               −0.12                  4.43              0.29
                 (R2C)                            (1.41)          (−0.42 - 0.19)            (1.55)         (−0.08 - 0.66)
                 Harm children (S2)                4.49                  REF                 3.85                   REF
                                                  (1.54)                                    (1.75)
         7
                 Respiratory illness in            4.59               0.11                   4.39               0.54
                 children (R3A)                   (1.50)          (−0.23 - 0.45)            (1.50)         (0.17 - 0.91)a,b
                 Strokes and heart                 4.51                  REF                 4.04                   REF
                 disease (S5)                     (1.40)                                    (1.70)
         8
                 Clogged arteries                  4.55               0.04                   4.39              0.35
                 (R4A)                            (1.47)          (−0.28 - 0.37)            (1.52)         (−0.01 - 0.72)
                 Fatal lung disease in             3.74                  REF                 3.84                   REF
                 nonsmokers (S8)                  (1.77)                                    (1.82)
         9
                 COPD (R5A)                        4.69               0.95                   4.44               0.60
                                                  (1.42)         (0.58 - 1.32)a,b           (1.55)         (0.21 - 0.99)a,b
                 Fatal lung disease in             4.60                  REF                 3.93                   REF
                 smokers (S3)                     (1.48)                                    (1.84)
         10
                 COPD (R5A)                        4.88               0.28                   4.72               0.79
                                                  (1.20)          (−0.02 - 0.59)            (1.20)         (0.42 - 1.16)a,b
                 Fatal lung disease in             4.60                  REF                 3.93                   REF
                 smokers (S3)                     (1.48)                                    (1.84)
         11
                 Emphysema and                     4.85               0.26                   4.37               0.44
                 bronchitis (R5B)                 (1.41)          (−0.07 - 0.58)            (1.63)          (0.05 - 0.84)a
                 Random TCA                        4.89                  REF                 4.14                   REF
                 statement (S6)                   (1.30)                                    (1.72)
         12
                 Erectile dysfunction              3.93              −0.95                   4.00              −0.14
                 (R6A)                            (1.65)        (−1.28 - −0.6)a,b           (1.74)         (−0.53 - 0.25)
                                                                                                                     (continued)




  3-10
                   This information is distributed solely for the purpose of pre-dissemination peer review under
                     applicable information quality guidelines. It has not been formally disseminated by FDA.
               It does not represent and should not be construed to represent any agency determination or policy.
Case 6:20-cv-00176-JCB Document 34-14 Filed 05/15/20 Page 18 of 25 PageID #: 1472
                                                                                                          Section 3 — Results



  Table 3-6.        Linear Regressions of Believability and Informativeness (Secondary
                    Outcomes) Comparing Revised Statements with Corresponding or
                    Randomized TCA Statements (continued)

                                                            Believability                          Informativeness

                                                                     Regression                                Regression
                     Statements Being               Mean             Coefficient              Mean             Coefficient
      Comparison         Compared                   (SD)              (95% CI)                (SD)              (95% CI)

                   Random TCA                        4.51                  REF                 4.04                   REF
                   statement (S5)                   (1.40)                                    (1.70)
          13
                   Amputation (R6B)                  3.96              −0.55                   4.37               0.33
                                                    (1.68)         (−0.9 - −0.1)a,b           (1.54)          (−0.03 - 0.7)
                   Random TCA                        4.60                  REF                 3.93                   REF
                   statement (S3)                   (1.48)                                    (1.84)
          14
                   Diabetes (R7A)                    3.72              −0.87                   4.01               0.08
                                                    (1.93)        (−1.26 - −0.4)a,b           (1.92)          (−0.35 - 0.5)
                   Random TCA                        4.74                  REF                 3.57                   REF
                   statement (S1)                   (1.64)                                    (1.98)
          15
                   Macular degeneration              3.93              −0.82                   4.21               0.63
                   (R8A)                            (1.69)        (−1.19 - −0.4)a,b           (1.68)         (0.21 - 1.05)a,b
                   Random TCA                        4.89                  REF                 4.14                   REF
                   statement (S6)                   (1.30)                                    (1.72)
          16
                   Cataracts (R8B)                   3.76              −1.13                   4.17               0.03
                                                    (1.79)        (−1.48 - −0.7)a,b           (1.76)         (−0.37 - 0.42)

  Significant at p<.05 in unadjusted analyses. bSignificant after adjustments for multiple comparisons.
  a


  Note: Regressions control for age group. CI = confidence interval. SD = standard deviation.



  Out of 16 comparisons, the number of statistically significant comparisons showing lower
  believability for revised versus TCA statements was 7 for adolescents, 5 for young adults,
  and 5 for older adults. In 1 comparison for adolescents, 1 comparison for young adults, and
  1 comparison for older adults, revised statements were rated as more believable than TCA
  statements. Complete results for the adolescent, young adult, and older adult groups
  appear in Appendix Tables B-7 through B-9.

  3.3.5        Informativeness (Secondary Outcome)
  Also shown in Table 3-6, respondents considered the revised statement to be more
  informative in 5 of the 16 comparisons of revised to TCA statements: respiratory illness in
  children (R3A), COPD (R5A; compared with both of its control statements), emphysema and
  bronchitis (R5B), and macular degeneration (R8A). Aside from the revised statement on
  emphysema and bronchitis, all of these results were still significant after adjustment for
  multiple comparisons.

  Out of 16 comparisons, the number of statistically significant comparisons showing that
  revised versus TCA statement was more informative was 1 for adolescents, 2 for young



                                                                                                                            3-11
                     This information is distributed solely for the purpose of pre-dissemination peer review under
                       applicable information quality guidelines. It has not been formally disseminated by FDA.
                 It does not represent and should not be construed to represent any agency determination or policy.
Case 6:20-cv-00176-JCB Document 34-14 Filed 05/15/20 Page 19 of 25 PageID #: 1473
  Experimental Studies of Cigarette Warning Labels: Study 1 Results Report



  adults, and 0 for older adults. Complete results for the adolescent, young adult, and older
  adult groups appear in Appendix Tables B-7 through B-9.

  3.3.6       Factuality (Secondary Outcome)
  Also shown in Table 3-7, within each experimental condition, most respondents reported
  that the statements were factual, ranging from a low of 56.1% thinking that the statement
  on head and neck cancer was factual to a high of 92.5% for COPD. Respondents were less
  likely to consider the following revised statements to be factual, compared with the TCA
  statements: head and neck cancer (R1B), bladder cancer (R1C), erectile dysfunction (R6A),
  amputation (R6B), diabetes (R7A), macular degeneration (R8A), and cataracts (R8B).
  Respondents were more likely to consider the revised statement about COPD (R5A) factual
  than the statement about fatal lung disease in nonsmokers. All findings were significant
  before and after adjustment for multiple comparisons.

  Table 3-7.       Logistic Regression of Factuality (Secondary Outcome) Comparing
                   Revised Statements with Corresponding or Randomized TCA
                   Statements

                                                                                               Factuality

   Comparison              Statements Being Compared                           Percent                  OR (95% CI)

                     Unspecified cancer (S4)                                      87.2                         REF
          1
                     Mouth and throat cancer (R1A)                                88.4                1.13 (0.56 - 2.3)
                     Unspecified cancer (S4)                                      87.2                         REF
          2
                     Head and neck cancer (R1B)                                   56.1               0.18 (0.1 - 0.33)a,b
                     Unspecified cancer (S4)                                      87.2                         REF
          3
                     Bladder cancer (R1C)                                         69.4              0.32 (0.17 - 0.59)a,b
                     Harm your baby (S6)                                          87.8                         REF
          4
                     Premature birth (R2A)                                        83.1               0.68 (0.35 - 1.31)
                     Harm your baby (S6)                                          87.8                         REF
          5
                     Stunt fetal growth (R2B)                                     79.6               0.54 (0.28 - 1.01)
                     Harm your baby (S6)                                          87.8                         REF
          6
                     Low birth weight (R2C)                                       87.8               1.00 (0.49 - 2.02)
                     Harm children (S2)                                           75.7                         REF
          7
                     Respiratory illness in children (R3A)                        82.4                1.52 (0.86 - 2.7)
                     Strokes and heart disease (S5)                               83.8                         REF
          8
                     Clogged arteries (R4A)                                       81.0               0.82 (0.44 - 1.51)
                     Fatal lung disease in nonsmokers (S8)                        61.5                         REF
          9
                     COPD (R5A)                                                   83.0              3.20 (1.82 - 5.61)a,b
                                                                                                                     (continued)




  3-12
                    This information is distributed solely for the purpose of pre-dissemination peer review under
                      applicable information quality guidelines. It has not been formally disseminated by FDA.
                It does not represent and should not be construed to represent any agency determination or policy.
Case 6:20-cv-00176-JCB Document 34-14 Filed 05/15/20 Page 20 of 25 PageID #: 1474
                                                                                                         Section 3 — Results



  Table 3-7.       Logistic Regression of Factuality (Secondary Outcome) Comparing
                   Revised Statements with Corresponding or Randomized TCA
                   Statements (continued)

                                                                                               Factuality

      Comparison           Statements Being Compared                           Percent                  OR (95% CI)

                     Fatal lung disease in smokers (S3)                           85.8                         REF
          10
                     COPD (R5A)                                                   92.5                2.06 (0.95 - 4.5)
                     Fatal lung disease in smokers (S3)                           85.8                         REF
          11
                     Emphysema and bronchitis (R5B)                               91.8               1.90 (0.89 - 4.06)
                     Random TCA statement (S6)                                    87.8                         REF
          12
                     Erectile dysfunction (R6A)                                   65.3              0.24 (0.13 - 0.44)a,b
                     Random TCA statement (S5)                                    83.8                         REF
          13
                     Amputation (R6B)                                             68.9              0.42 (0.24 - 0.74)a,b
                     Random TCA statement (S3)                                    85.8                         REF
          14
                     Diabetes (R7A)                                               61.2              0.25 (0.14 - 0.45)a,b
                     Random TCA statement (S1)                                    79.7                         REF
          15
                     Macular degeneration (R8A)                                   65.8              0.49 (0.29 - 0.83)a,b
                     Random TCA statement (S6)                                    87.8                         REF
          16
                     Cataracts (R8B)                                              61.5              0.20 (0.11 - 0.37)a,b

  Significant at p<.05 in unadjusted analyses. bSignificant after adjustment for multiple comparisons.
  a


  Note: Regression controls for age group. CI = confidence interval. OR = odds ratio.



  Out of 16 comparisons, the number of statistically significant comparisons in which
  participants rated the revised statement as less factual than the TCA statements was 6 for
  adolescents, 5 for young adults, and 6 for older adults. In 1 comparison for young adults
  and 1 comparison for older adults, participants rated the revised statements as more factual
  than the TCA statements. Complete results for the adolescent, young adult, and older adult
  groups appear in Appendix Tables B-10 through B-12.

  3.4     Phase 1, Part 1 Results: Statement-Level Comparisons of
          Revised Statements to No Statements
  We conducted additional analyses for the five revised statements without matching control
  statements (erectile dysfunction, amputation, diabetes, macular degeneration, and
  cataracts). Based on results from linear regression models, the mean ratings for all five
  statements were significantly higher than zero (i.e., “not at all”) for learning, believability,
  and informativeness. Based on results from logistic regression models, the proportion of
  respondents indicating that the statement was new knowledge, thought about the health
  risks of smoking, and believed the statement to be factual was also significantly greater
  than zero for all five of the revised statements. In all cases, the results were still statistically


                                                                                                                      3-13
                    This information is distributed solely for the purpose of pre-dissemination peer review under
                      applicable information quality guidelines. It has not been formally disseminated by FDA.
                It does not represent and should not be construed to represent any agency determination or policy.
Case 6:20-cv-00176-JCB Document 34-14 Filed 05/15/20 Page 21 of 25 PageID #: 1475
  Experimental Studies of Cigarette Warning Labels: Study 1 Results Report



  significant after controlling for multiple comparisons. The same pattern occurred within each
  of the groups (adolescent, young adult, and older adult): all comparisons between revised
  statements and zero (i.e., no statement) were significantly different in the expected
  direction both before and after controlling for multiple comparisons.

  3.5    Phase 1, Part 2 Results: Condition-Level Comparisons of Health
         Beliefs
  For the Phase 1, Part 2 analysis, we conducted condition-level comparisons for key
  measures assessing beliefs about the negative health consequences of smoking contained in
  the warning statements. For each experimental condition, the survey includes an item or
  series of items in which respondents are asked to rate their level of agreement with a
  statement about a negative health consequence corresponding to the warning statement for
  that condition. The number of items associated with a particular warning statement ranges
  from 1 to 4, and the items were asked once following viewing of warning statements for all
  respondents.

  The health belief items in Phase 1 have Likert response scales. Conceptually, the response
  categories for a Likert response scale represent an underlying belief continuum. For warning
  statements with multiple corresponding items, we assessed whether the items could be
  appropriately scaled for use in linear regressions.

  As part of our assessment on items’ scalability, we ran a test of internal consistency
  reliability using Cronbach’s alpha for all of the warning statements with multiple
  corresponding items (Cronbach, 1951). If this test indicated modest reliability (alpha
  greater than or equal to 0.70), we scaled the items (Nunnally & Bernstein, 1994).
  Furthermore, if the alpha was less than 0.70, but all item-total correlations are greater than
  or equal to 0.40, we also scaled the items. This decision was based on evidence in the
  literature that item-correlations between 0.30 and 0.40 have been suggested as sufficiently
  discriminating (Nunnally & Bernstein, 1994; Traub, 1994; Leong & Austin, 2006).

  There were 12 warning statements that were potentially scalable (i.e., had multiple items).
  Of these 12 warning statements with multiple items, 11 had an alpha of greater than 0.70
  and were thus scaled (Appendix Table B-13). The revised warning statement related to
  smoking and development of emphysema and bronchitis had an alpha of 0.69 but had item-
  total correlations of greater than 0.40. Therefore, the items corresponding to the revised
  emphysema and bronchitis statement were also scaled.

  Three warning statements (premature birth [R2A], stunt fetal growth [R2B], and low birth
  weight [R2C]) could not be scaled because there was only one associated health belief per
  statement. We used the Brant test (Brant, 1990; Williams, 2005) to confirm that the
  proportional odds assumption (i.e., the explanatory variable has the same effect across all
  the ordinal categories of the dependent variable) was not violated (all chi-square statistics



  3-14
                  This information is distributed solely for the purpose of pre-dissemination peer review under
                    applicable information quality guidelines. It has not been formally disseminated by FDA.
              It does not represent and should not be construed to represent any agency determination or policy.
Case 6:20-cv-00176-JCB Document 34-14 Filed 05/15/20 Page 22 of 25 PageID #: 1476
                                                                                                       Section 3 — Results



  non-significant at p>.05). Because the assumption was not violated, we analyzed these
  items using ordinal logistic regression.

  3.5.1   Results of Linear Regressions for Scaled Outcomes
  Of our 13 linear regression models, 8 produced significant results indicating that the revised
  warning statement was associated with higher health belief scores than the control
  (Table 3-8). The following eight revised statements all had higher mean health belief scores
  than their control statements: mouth and throat cancer (R1A), COPD (R5A; only when
  compared with fatal lung disease in smokers), emphysema (R5B), erectile dysfunction
  (R6A), amputation (R6B), diabetes (R7A), macular degeneration (R8A), and cataracts
  (R8B). Four comparisons were significant both before after adjusting for multiple
  comparisons and four comparisons were only significant before adjustment.

  Out of 13 comparisons, the number of statistically significant comparisons showing higher
  health belief scores for revised versus TCA statements was 1 for adolescents, 5 for young
  adults, and 1 for older adults. Complete results for the adolescent, young adult, and older
  adult groups appear in Appendix Tables B-14 through B-16.

  3.5.2   Results of Ordinal Logistic Regressions for Non-Scaled Outcomes
  Table 3-9 shows the results of the ordinal regressions for the revised statements (i.e.,
  premature birth [R2A], stunted fetal growth [R2B], and low birth weight [R2C]) that only
  involved one health belief. For all three, there were no significant differences between the
  revised and control statements in the proportion of respondents endorsing each response
  category.

  Out of 3 comparisons, there was 1 comparison for young adults and 1 comparison for older
  adults in which respondents endorsed higher levels of agreement with the health belief for
  revised compared to TCA statements. There were no statistically significant differences for
  comparisons among adolescent respondents. Complete results for the adolescent, young
  adult, and older adult groups appear in Appendix Tables B-17 through B-19.




                                                                                                                    3-15
                  This information is distributed solely for the purpose of pre-dissemination peer review under
                    applicable information quality guidelines. It has not been formally disseminated by FDA.
              It does not represent and should not be construed to represent any agency determination or policy.
Case 6:20-cv-00176-JCB Document 34-14 Filed 05/15/20 Page 23 of 25 PageID #: 1477
  Experimental Studies of Cigarette Warning Labels: Study 1 Results Report



  Table 3-8.       Linear Regressions for Condition-Level Comparisons of Health Beliefs
                   in Phase 1

                                                                    Mean (SD) Health Belief
                                                                            Score                            Regression
                                                                                                             Coefficients
      Comparison     Statements Being Compared                     Treatmentc            Controlc             (95% CI)

                   Mouth and throat cancer (R1A) vs.              4.27 (0.74)          3.98 (0.93)                0.29
          1
                   Unspecified cancer (S4)                                                                   (0.1 - 0.48)a,b
                   Head and neck cancer (R1B) vs.                 3.43 (1.00)          3.33 (1.05)              0.10
          2
                   Unspecified cancer (S4)                                                                  (−0.14 - 0.33)
                   Bladder cancer (R1C) vs.                       3.41 (1.01)          3.26 (0.97)              0.15
          3
                   Unspecified cancer (S4)                                                                  (−0.07 - 0.38)
                   Respiratory illness in children                3.98 (0.87)          3.82 (0.90)              0.17
          7
                   (R3A) vs. Harm children (S2)                                                             (−0.03 - 0.37)
                   Clogged arteries (R4A) vs. Strokes             4.00 (0.88)          3.89 (0.83)              0.12
          8
                   and heart disease (S5)                                                                   (−0.08 - 0.32)
                   COPD (R5A) vs. fatal lung disease              4.32 (0.64)          4.18 (0.80)               0.14
          9
                   in nonsmokers (S8)                                                                        (−0.03 - 0.3)
                   COPD (R5A) vs. fatal lung disease              4.38 (0.71)          4.18 (0.80)               0.19
          10
                   in smokers (S3)                                                                           (0.02 - 0.37)a
                   Emphysema and bronchitis (R5B)                 4.25 (0.60)          4.06 (0.78)               0.19
          11       vs. fatal lung disease in smokers                                                         (0.03 - 0.35)a
                   (S3)
                   Erectile dysfunction (R6A) vs.                 3.74 (0.91)          3.52 (0.81)               0.22
          12
                   random TCA statement (S6)                                                                 (0.02 - 0.42)a
                   Amputation (R6B) vs. random TCA                3.75 (0.84)          3.48 (0.93)               0.27
          13
                   statement (S5)                                                                           (0.07 - 0.47)a,b
                   Diabetes (R7A) vs. random TCA                  3.48 (0.98)          3.10 (1.01)               0.38
          14
                   statement (S3)                                                                           (0.15 - 0.61)a,b
                   Macular degeneration (R8A) vs.                 3.57 (0.95)          3.21 (0.93)               0.35
          15
                   random TCA statement (S1)                                                                (0.14 - 0.57)a,b
                   Cataracts (R8B) vs. random TCA                 3.37 (1.10)          3.13 (1.02)               0.24
          16
                   statement (S6)                                                                            (0.00 - 0.48)a

  Significant at p<.05 in unadjusted analyses. bSignificant after adjustments for multiple comparisons. cSpecific
  a

   health belief items vary by condition: see Appendix A with study instrument for specific items.
  Note: CI = confidence interval. SD = standard deviation.




  3-16
                    This information is distributed solely for the purpose of pre-dissemination peer review under
                      applicable information quality guidelines. It has not been formally disseminated by FDA.
                It does not represent and should not be construed to represent any agency determination or policy.
Case 6:20-cv-00176-JCB Document 34-14 Filed 05/15/20 Page 24 of 25 PageID #: 1478
                                                                                                         Section 3 — Results



  Table 3-9.       Ordinal Regressions for Condition-Level Comparisons of Health Beliefs
                   in Phase 1

                                                                    Proportion Endorsing
                                                                   Each Response Level, %
                      Comparison and Level of
   Comparison       Endorsement for Health Belief                  Treatmenta           Controla            OR (95% CI)

                    Premature birth (R2A) vs. Harm                                                       0.94 (0.62 - 1.45)
                    your baby (S6)
                    1 “Strongly disagree” (Ref)                          4.0                  2.0                    
          4         2 “Disagree”                                         2.0                  5.4                    
                    3 “Neither agree nor disagree”                      17.6                17.6                     
                    4 “Agree”                                           38.5                33.1                     
                    5 “Strongly agree”                                  37.2                41.2                     
                    Stunt fetal growth (R2B) vs.                                                         1.46 (0.95 - 2.25)
                    Harm your baby (S6)
                    1 “Strongly disagree” (Ref)                          2.7                  2.7                    
          5         2 “Disagree”                                         2.7                  6.1                    
                    3 “Neither agree nor disagree”                       8.9                16.2                     
                    4 “Agree”                                           40.8                35.8                     
                    5 “Strongly agree”                                  42.9                37.8                     
                    Low birth weight (R2C) vs. Harm                                                      1.48 (0.96 - 2.27)
                    your baby (S6)
                    1 “Strongly disagree” (Ref)                          1.4                  2.7                    
          6         2 “Disagree”                                         4.1                  5.4                    
                    3 “Neither agree nor disagree”                      17.0                15.5                     
                    4 “Agree”                                           29.9                39.9                     
                    5 “Strongly agree”                                  47.6                34.5                     

  Note: CI = confidence interval. OR = odds ratio.




                                                                                                                         3-17
                    This information is distributed solely for the purpose of pre-dissemination peer review under
                      applicable information quality guidelines. It has not been formally disseminated by FDA.
                It does not represent and should not be construed to represent any agency determination or policy.
Case 6:20-cv-00176-JCB Document 34-14 Filed 05/15/20 Page 25 of 25 PageID #: 1479
  Experimental Studies of Cigarette Warning Labels: Study 1 Results Report



  statements were significantly higher than 0 (i.e., “not at all”) for learning, believability, and
  informativeness. The proportion of respondents indicating that the information was new
  knowledge, made them think about the health risks of smoking, and was factual was also
  significantly greater than zero for all five of the revised statements without corresponding
  health conditions in the TCA warnings.

  Finally, the Phase 2 results, comparing health beliefs for the set of revised statements to the
  set of TCA statements, suggests that the revised statements led to improved understanding
  of the health effects of smoking and secondhand smoke.

  Summaries of the results for the adolescent, young adult, and older adult groups appear in
  Appendix Tables B-23 through B-25.

  4.2    Limitations
  Some limitations of this study are common to many online studies. For example, the stimuli
  being tested (in this case, warning statements) were not displayed in a naturalistic fashion
  but rather on a computer screen. A single session of exposure to stimuli may not be enough
  to generate change in knowledge or beliefs. Further, conclusions from this study can only be
  drawn about the stimuli presented, not about warnings in general.

  There are also additional, study-specific limitations. Although the universe of respondents
  included four groups (adolescents susceptible to smoking, adolescent current smokers,
  young adult current smokers, and older adult current smokers), we did not have power to
  look for within-group differences. A deviation from protocol in how respondents were
  allocated to condition (described in more detail in the Methodology Report) resulted in fewer
  people in the control condition than originally planned, although it did not compromise
  randomization. Because of the error, there was less power to detect differences and results
  are conservative.

  In addition, the survey used a convenience sample rather than a probability sample, and the
  results are not nationally representative. Generating a representative sample of the size
  necessary for this study would have been cost prohibitive. Despite the attempt to match the
  study’s sample and the respondent universe in four demographic characteristics, matching
  was used solely to produce a sample with a reasonable degree of diversity in key
  demographic characteristics. Despite best efforts to have the study population reflect the
  demographic makeup of the larger population, the nature of convenience samples still limits
  the generalizability of the results from this study. These limitations in generalizability do not
  affect the internal validity of the study.




  4-4
                  This information is distributed solely for the purpose of pre-dissemination peer review under
                    applicable information quality guidelines. It has not been formally disseminated by FDA.
              It does not represent and should not be construed to represent any agency determination or policy.
